Exhibit 10.29




TRANSMISSION OPERATING AGREEMENT

This Transmission Operating Agreement (this “TOA” or this “Agreement”), dated as
of February 1, 2005, is made and entered into by and among  Bangor
Hydro-Electric Company; Town of Braintree Electric Light Department; Boston
Edison Company, Cambridge Electric Light Company, Canal Electric Company, and
Commonwealth Electric Company; Central Maine Power Company; Central Vermont
Public Service Corporation; Connecticut Municipal Electric Energy Cooperative;
The City of Holyoke Gas and Electric Department; Florida Power & Light Company;
Green Mountain Power Corporation; Massachusetts Municipal Wholesale Electric
Company; New England Power Company; New Hampshire Electric Cooperative, Inc.;
Northeast Utilities Service Company as agent for: The Connecticut Light and
Power Company, Western Massachusetts Electric Company, Holyoke Power and
Electric Company; Holyoke Water Power Company; and Public Service Company of New
Hampshire; Norwood Municipal Light Department; Town of Reading Municipal Light
Department; Taunton Municipal Lighting Plant; The United Illuminating Company;
Unitil Energy Systems, Inc. and Fitchburg Gas and Electric Light Company;
Vermont Electric Cooperative, Inc; and Vermont Electric Power Company, Inc.
(herein collectively referred to as the “Initial Participating Transmission
Owners”), and the Initial Participating Transmission Owners along with any
Additional Participating Transmission Owners (as defined in Section 11.05 of
this Agreement), are collectively referred to herein as the “PTOs” and
individually each is referred to as a “PTO”), and ISO New England Inc.(“ISO”), a
Delaware corporation (all PTOs and the ISO are collectively referred to herein
as the “Parties”).  

WHEREAS, each of the PTOs owns and/or operates certain transmission facilities
that are interconnected with the transmission facilities of certain other PTOs
within the New England Transmission System or otherwise provides transmission
service within the New England Transmission System;

WHEREAS, the ISO is a regional transmission organization (“RTO”) authorized by
the Federal Energy Regulatory Commission (“FERC”) to exercise the functions
required of RTOs pursuant to FERC’s Order No. 2000 (“Order 2000”) and FERC’s RTO
regulations;  

WHEREAS, in accordance with the requirements of Order 2000, the ISO will be the
transmission provider under the ISO Open Access Transmission Tariff (the “ISO
OATT”) of non-discriminatory, open access transmission services over the
transmission facilities of the PTOs (“Transmission Service”);

WHEREAS, the ISO OATT will be designed to provide for the payment by
transmission customers for Transmission Service at rates designed to recover the
revenue requirements of the PTOs in supporting the provision of such
transmission service by the ISO under the ISO OATT;  

WHEREAS, the ISO will be responsible for system planning within the ISO region
subject to certain rights and obligations of the PTOs, all as set forth in this
Agreement;

WHEREAS, the functions to be performed by the ISO and Order 2000 require that
the ISO have the requisite operational authority over the PTOs’ transmission
facilities;

WHEREAS, in accordance with the terms set forth herein, the PTOs desire for the
ISO to exercise, and the ISO desires to exercise, Operating Authority (as
defined in Section 3.02 of this Agreement) over the PTOs’ Transmission
Facilities (as defined in this Agreement) consistent with the requirements of
Order 2000;

WHEREAS, the PTOs will, among other things, continue to own, physically operate,
and maintain their Transmission Facilities and Local Control Centers; and

WHEREAS, each PTO reserves the right to transfer certain rights and obligations
to an Independent Transmission Company in accordance with Attachment M to the
ISO OATT.

NOW, THEREFORE, in consideration of the promises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, each of the PTOs and
the ISO agree as follows:

ARTICLE I
DEFINITIONS; INTERPRETATIONS

1.01      Definitions; Interpretations.  

Each of the capitalized terms and phrases used in this Agreement (including the
foregoing recitals) and not otherwise defined herein shall have the meaning
specified in Schedule 1.01.  In this Agreement, unless otherwise provided
herein:

(a)       words denoting the singular include the plural and vice versa;

(b)      words denoting a gender include all genders;

(c)       references to a particular part, clause, section, paragraph, article,
exhibit, schedule, appendix or other attachment shall be a reference to a part,
clause, section, paragraph, or article of, or an exhibit, schedule, appendix or
other attachment to, this Agreement;

(d)      the exhibits, schedules and appendices attached hereto are incorporated
herein by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if they were set forth verbatim herein;

(e)       a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, amendments, ordinances or
laws varying, consolidating or replacing the same from time to time, and a
reference to a statute includes all regulations, policies, protocols, codes,
proclamations and ordinances issued or otherwise applicable under that statute
unless, in any such case, otherwise expressly provided in any such statute or in
this Agreement;

(f)       a reference to a particular section, paragraph or other part of a
particular statute shall be deemed to be a reference to any other section,
paragraph or other part substituted therefor from time to time;

(g)       a definition of or reference to any document, instrument or agreement
includes any amendment or supplement to, or restatement, replacement,
modification or novation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used;

(h)       a reference to any Person (as hereinafter defined) includes such
Person’s successors and permitted assigns in that designated capacity;

(i)       any reference to “days” shall mean calendar days unless “Business
Days” (as hereinafter defined) are expressly specified;

(j)       if the date as of which any right, option or election is exercisable,
or the date upon which any amount is due and payable, is stated to be on a date
or day that is not a Business Day, such right, option or election may be
exercised, and such amount shall be deemed due and payable, on the next
succeeding Business Day with the same effect as if the same was exercised or
made on such date or day (without, in the case of any such payment, the payment
or accrual of any interest or other late payment or charge, provided such
payment is made on such next succeeding Business Day);

(k)       words such as “hereunder”, “hereto”, “hereof” and “herein” and other
words of similar import shall, unless the context requires otherwise, refer to
this Agreement as a whole and not to any particular article, section,
subsection, paragraph or clause hereof;

(l)       a reference to “include” or “including” means including without
limiting the generality of any description preceding such term, and for purposes
hereof the rule of ejusdem generis shall not be applicable to limit a general
statement, followed by or referable to an enumeration of specific matters, to
matters similar to those specifically mentioned; and

(m)      neither this Agreement nor any other agreement, document or instrument
referred to herein or executed and delivered in connection herewith shall be
construed against any Person as the principal draftsperson hereof or thereof.

ARTICLE II

TRANSMISSION FACILITIES

2.01

Transmission Facilities.  As to any PTO, the transmission facilities over which
the ISO shall exercise Operating Authority in accordance with the terms set
forth herein shall be:




(a)       those facilities of such PTO listed in Schedule 2.01(a) (hereinafter
“Category A Facilities”), as such list of facilities may be added to or deleted
from in accordance with Sections 2.01(d) and 2.02 below;

(b)       those facilities of such PTO listed in Schedule 2.01(b) (hereinafter
“Category B Facilities”), as such list of facilities may be added to or deleted
from, in accordance with Sections 2.01(d) and 2.02 below; and

I       those transmission facilities of such PTO within the New England
Transmission System with a voltage level of less than 69 kV and all transformers
that have no Category A Facilities or Category B Facilities connected to the
lower voltage side of the transformer that are not listed on Schedule 2.01(a)
and Schedule 2.01(b) (hereinafter “Local Area Facilities”), provided that any
excluded facilities of such PTO  listed on Schedule 4.01(d) shall not be Local
Area Facilities.

 (d)       As to each PTO, the transmission facilities included on any of the
lists of the Category A Facilities or the Category B Facilities contained in
Schedule 2.01(a) and Schedule 2.01(b), respectively, as of the Operations Date
may be redesignated on another of these two lists, deleted from such list, or
redesignated as a Local Area Facility without the necessity of an amendment to
this Agreement, but only in the following manner:

(i)       at the direction of a Governmental Authority with jurisdiction over
the Transmission Facilities in question, provided that the ISO and all PTOs
shall be provided prior written notice of such changes;

(ii)       as agreed between the ISO and the PTO or PTOs owning the transmission
facilities; or

(iii)      where the operational characteristics of a transmission facility have
been materially modified after the Operations Date (including a change from a
radial transmission facility to a looped transmission facility that contributes
to the parallel carrying capability of the New England Transmission System) in
accordance with Section 2.01(e); provided that any such changes shall also be
subject to ISO review consistent with Section 2.06.

(e)       All transmission facilities to be redesignated as Category A
Facilities, Category B Facilities, or Local Area Facilities or deleted from the
lists in Schedule 2.01(a) and Schedule 2.01(b) in accordance with Section
2.01(d)(iii), and all transmission facilities to be added to the lists in
Schedule 2.01(a) and Schedule 2.01(b) in accordance with Section 2.02 shall be
classified in accordance with the following standards:

(i)       Category A Facilities shall consist of:  all transmission lines with a
voltage level of 115 kV and above, except for those 115 kV transmission
facilities specifically designated as Category B Facilities in accordance with
Section 2.01(e)(ii); all transmission interties between Control Areas; all
transformers that have Category A Facilities connected to the lower voltage side
of the transformer; all transformers that require a Category A Facility to be
taken out of service when the transformer is taken out of service; and all
breakers and disconnects connected to, and all shunts, relays, reclosing and
associated equipment, dynamic reactive resources, FACTS controllers, special
protection systems, PARS, and other equipment specifically installed to support
the operation of such transmission lines, interties, and transformers.

(ii)       Category B Facilities shall consist of: all 115 kV radial
transmission lines and all 69 kV transmission lines that are not interties
between Control Areas; all transformers that have any Category B Facilities and
no Category A Facilities connected to the lower voltage side of the transformer
except to the extent such transformers are designated as Category A Facilities
in accordance with Section 2.01(e)(i); and all breakers and disconnects
connected to, and all shunts, relays, reclosing and associated equipment,
dynamic reactive resources, FACTS controllers, special protection systems, PARS,
and other equipment specifically installed to support the operation of such
Category B Facilities.

(iii)       Local Area Facilities shall consist of all transmission facilities
with a voltage level of less than 69 kV and all transformers that have no
Category A Facilities or Category B Facilities connected to the lower voltage
side of the transformer.

(iv)       To the extent there is any dispute between the ISO and a PTO or PTOs
owning a transmission facility concerning classification of such transmission
facility under these standards, such disagreement shall be subject to the
dispute resolution provisions of this Agreement, provided that the ISO’s
classification of a transmission facility under the standards shall govern
pending resolution of the dispute.

(f)       Collectively, all Category A Facilities, Category B Facilities, and
Local Area Facilities shall hereinafter be referred to as the “Transmission
Facilities,” provided that “Transmission Facilities” shall not include Excluded
Assets as defined in Section 2.04 of this Agreement or Merchant Facilities.  The
ISO shall maintain on its OASIS a posting of the current versions of Schedule
2.01(a) and Schedule 2.01(b), in each instance, reflecting each such change
promptly after such change is made.

(g)       The classifications set forth in this Section 2.01 are for operational
purposes.  Rate treatment of Transmission Facilities shall be governed by the
ISO OATT, provided that filings for rate treatment under the ISO OATT shall be
subject to Section 3.04 of this Agreement.

       2.02          New and Acquired Transmission Facilities and Transmission
Upgrades.




(a)       Any New Transmission Facility, any Transmission Upgrade, and any
Acquired Transmission Facility shall be considered a “Transmission Facility”
under this Agreement once it is placed into commercial operation by the
applicable PTO(s); shall be designated as a Category A Facility, Category B
Facility, or Local Area Facility in accordance with Section 2.01(e) unless
otherwise agreed by the ISO and the PTO(s) owning the Transmission Facility; and
shall be subject to the Operating Authority of the ISO in accordance with the
terms of this Agreement.   

(b)       The designation of an Acquired Transmission Facility as a Category A,
Category B or Local Area Facility shall not require the abrogation or
modification of existing contractual arrangements for such Acquired Transmission
Facility.

(c)       Any Merchant Facility interconnected to or within the New England
Transmission System shall not be the subject of this Agreement.  Any Merchant
Facility interconnected to or within the New England Transmission System
constructed and placed in commercial operation after the Operations Date shall
be subject to the authority of the ISO under a separate agreement in accordance
with Section 2.03 and any applicable provisions of the ISO OATT.

            2.03      Merchant Facilities. The terms and conditions under which
a PTO, an Affiliate of a PTO, or any other entity grants authority over any
Merchant Facilities to the ISO shall not be governed by this Agreement, it being
understood that such entities shall enter into operating agreements relating to
their Merchant Facilities directly with the ISO in accordance with applicable
provisions of the ISO OATT.  Nothing in this Agreement is intended to limit or
expand the right of a PTO, the Affiliate of a PTO, or any other entity to
propose, construct, or own Merchant Facilities interconnected to the New England
Transmission System.  

           2.04      Excluded Assets.  The “Excluded Assets” of a PTO shall
consist of those assets and/or facilities of a PTO set forth in Section 2.04(a)
and (b).  These Excluded Assets are expressly excluded from the definition of
Transmission Facilities under this Agreement, and the ISO shall not have
Operating Authority over a PTO’s Excluded Assets.  Nothing in this Section 2.04
is intended to address the rate treatment of a PTO’s Transmission Facilities or
any other asset of a PTO.  Rate treatment of Transmission Facilities shall be
governed by the ISO OATT, provided that filings for rate treatment under the ISO
OATT shall be subject to Section 3.04 of this Agreement:

(a)      Any assets, facilities, and/or portions of facilities owned by such PTO
that are connected with or associated with those facilities defined as Category
A Facilities, Category B Facilities or Local Area Facilities to the extent
specifically excluded pursuant to the following items (i) through (vii) of this
Section 2.04(a):

(i)        proceeds from the use or disposition of Transmission Facilities;

(ii)      any payment, refund or credit (1) relating to Taxes in respect of the
Transmission Facilities of such PTO, (2) arising under any contracts or tariffs
of such PTO and relating to services provided prior to the beginning of the
Term, (3) arising under any contract or tariff that provides for rates that are
subject to regulation by an agency other than FERC, or (4) relating to a
Grandfathered Transmission Agreement;

(iii)     any rights, ownership, title or interest any PTO may have with respect
to telecommunications assets and equipment, provided that the ISO shall continue
to have the right to use such telecommunication assets and equipment attached to
or associated with Transmission Facilities solely to the extent needed for the
exercise of the ISO’s Operating Authority in accordance with practice prior to
the Operations Date and further provided that such use right shall not be
assignable by the ISO;

(iv)      any existing contracts or contract rights of the PTOs related in any
manner to Transmission Facilities unless such PTO agrees to assign or transfer
such contracts to the ISO, provided that the PTOs shall exercise their rights
and responsibilities under Grandfathered Transmission Agreements in accordance
with Section 3.11 and the applicable provisions of this Agreement;

(v)      any assets, property rights, licenses, permits or facilities that are
used for or in (1) the distribution, generation, trading or marketing of
electricity (except for facilities specifically defined as Category A
Facilities, Category B Facilities or Local Area Facilities that are used for
such activities), (2) gas transportation, gas, water, petroleum, chemical, real
estate development, or cable business, or (3) any other activity unrelated to
the transmission of electricity located on, or making use of, the Transmission
Facilities;

(vi)       any causes of action or claims related to Transmission Facilities,
provided, that, upon the written agreement of the PTO and the ISO to the
assumption by the ISO of the management of such claims under mutually agreed
terms and conditions, the ISO may manage a PTO’s causes of action or claims
against a third party relating to such Transmission Facilities, and provided
further that the ISO shall have the right to pursue causes of action or claims
against third parties to the extent necessary for the ISO to fulfill its
responsibilities for invoicing, collection and disbursement of customer payments
in accordance with Section 3.10; and

(vii)       any asset or facility for which Operating Authority may not be
lawfully transferred or assigned.

(b)       Any assets or facilities of such PTO that are not specifically defined
as Category A Facilities, Category B Facilities or Local Area Facilities,
including without limitation the facilities or portions of facilities described
in items (i) through (xii) of this Section 2.04(b):

(i)        all cash, cash equivalents, bank deposits, accounts receivable, and
any income, sales, payroll, property or other Tax receivables;

(ii)       proceeds from the use or disposition of any facilities or assets
owned by the PTO;

(iii)      certificates of deposit, shares of stock, securities, bonds,
debentures, and evidences of indebtedness;

(iv)      any rights or interest in trade names, trademarks, service marks,
patents, copyrights, domain names or logos;

(v)       any payment, refund or credit (1) relating to Taxes, (2) arising under
any contracts or tariffs of such PTO and relating to services provided prior to
the beginning of the Term, or (3) arising under any contract or tariff that
provides for rates that are subject to regulation by an agency other than FERC;

(vi)      any facilities, including transmission facilities, located outside the
New England Transmission System;

(vii)     any rights, ownership, title or interest any PTO may have with respect
to telecommunications assets and equipment;

(viii)    any existing contracts or contract rights of the PTOs unless such PTO
agrees to assign or transfer such contracts to the ISO;

(ix)      any assets, property rights, licenses, permits or facilities that are
used for or in (1) the distribution, generation, trading or marketing of
electricity or (2) gas transportation, gas, water, petroleum, chemical, real
estate development, or cable business, or (3) any other activity unrelated to
the transmission of electricity whether or not located on, or making use of, the
Transmission Facilities;

(x)        any causes of action or claims;

(xi)       any asset or facility for which Operating Authority may not be
lawfully transferred or assigned; and

(xii)      any interests of any kind in each PTO’s real property, provided that
nothing in this Section 2.04 shall: (a) supersede the rights and obligations of
the Parties as set forth in the Control Center Lease or Back-up Control Center
Lease or (b) restrict the PTOs from conveying interests in real property in any
future written agreement into which the ISO and any PTO or group of PTOs may, in
their sole discretion, enter.

2.05      Connection with Non-Parties.

(a)        On or after the Operations Date, each PTO shall connect its
Transmission Facilities with the facilities of any entity that is not a Party,
including the facilities of a current or proposed Transmission Customer, and
shall install (or cause to be installed) and construct (or cause to be
constructed) any transmission facilities required to connect the facilities of a
non-Party to a PTO’s Transmission Facilities to the extent such connection or
construction is required by applicable law, including the Federal Power Act and
any applicable regulations issued by FERC and provided that the construction of
any such transmission facilities shall be subject to the conditions associated
with the PTOs’ obligation to build set forth in Schedule 3.09(a).  Any such
connection shall be subject further to:  (1) the receipt of any necessary
regulatory approvals, (2) compliance with the procedures set forth in the ISO
OATT for review of the reliability and operational impacts of a proposed
interconnection (including the procedures for interconnection of a Generating
Unit under the Interconnection Standard); and (3) execution of an
Interconnection Agreement with such entity containing provisions for the safe
and reliable operation of each interconnection with respect to such entity’s
facilities in accordance with Good Utility Practice, applicable NERC/NPCC
Requirements, and applicable Law (including the Federal Power Act); provided
that

(i)       Except as provided in 2.05(a)(ii) below, each PTO shall engage in good
faith negotiations as to the terms and conditions of such Interconnection
Agreement with any such non-Party, but, except as may be required pursuant to
regulations issued by FERC, a PTO shall not be required to enter into any
Interconnection Agreement containing terms and conditions unacceptable to such
PTO and shall reserve the right to resolve any disputes, and/or make any filings
with FERC, with respect thereto.  

(ii)        With respect to the interconnection of a Large Generating Unit to
any Transmission Facility of a PTO the Interconnection Agreement shall be a
three-party agreement among the PTO, the ISO, and the interconnecting non-Party
based on the pro forma Large Generator Interconnection Agreement in the ISO
OATT.  With respect to the interconnection of other Generating Units to any
Transmission Facility of a PTO, the ISO shall be a party to Interconnection
Agreements if and to the extent that FERC regulations require the ISO to be a
party.  Either the ISO or the PTOs, acting jointly in accordance with the
Disbursement Agreement among them, may initiate a filing to amend the pro forma
Large Generator Interconnection Agreement under Section 205 of the Federal Power
Act and shall include in such filing the views of the ISO and the PTOs, as
applicable, provided that the standard applicable under Section 205 of the
Federal Power Act shall apply only to the PTOs’ position on any financial
obligations of the PTOs or the interconnecting non-Party, and any provisions
related to physical impacts of the interconnection on the PTOs’ Transmission
Facilities or other assets.  If the PTO, the ISO and the interconnecting
non-Party agree to the terms and conditions of a specific Large Generator
Interconnection Agreement for a Large Generating Unit, or any amendments to such
an Interconnection Agreement, then the PTO and the ISO shall jointly file the
executed Interconnection Agreement, or amendment thereto, with FERC under
Section 205 of the Federal Power Act.  To the extent the PTO, the ISO and such
interconnecting non-Party cannot agree to proposed variations from the pro forma
Large Generator Interconnection Agreement applicable to a specific Large
Generating Unit or cannot otherwise agree to the terms and conditions of the
Interconnection Agreement for such Large Generating Unit, or any amendments to
such an Interconnection Agreement, then the PTO and the ISO shall jointly file
an unexecuted Interconnection Agreement, or amendment thereto, with FERC under
Section 205 of the Federal Power Act and shall identify the areas of
disagreement in such filing, provided that, in the event of disagreement on
terms and conditions of the Interconnection Agreement related to the costs of
upgrades to such PTO’s Transmission Facilities, the anticipated schedule for the
construction of such upgrades, any financial obligations of the PTO, and any
provisions related to physical impacts of the interconnection on the PTO’s
Transmission Facilities or other assets, then the standard applicable under
Section 205 of the Federal Power Act shall apply only to the PTO’s position on
such terms and conditions.

The costs of interconnection facilities shall be allocated in the manner
specified in the ISO OATT.

(b)      Each PTO shall also connect its Transmission Facilities with the
facilities of any entity that is not a Party upon satisfaction of the “Elective
Transmission Upgrade” provisions of the ISO OATT, provided that the PTO shall
only connect the facilities of such entity (the “Elective Transmission Upgrade
Applicant”) upon satisfaction of the following conditions:

(i)        The Elective Transmission Upgrade Applicant shall enter into an
Interconnection Agreement with the affected PTO(s) and, to the extent necessary
and appropriate, enter into support agreements with the affected PTO(s),
provided that the Elective Transmission Upgrade Applicant may request, upon
providing the security, credit assurances, and/or deposits required by the
affected PTO, the filing with the Commission by the PTO of unexecuted
Interconnection Agreements and support agreements.




(ii)       The Elective Transmission Upgrade Applicant shall obtain all
necessary legal rights and approvals for the construction and maintenance of the
upgrade and shall cooperate with the PTO(s) in obtaining all necessary legal
rights and approvals for the construction and maintenance of additions or
modifications, if any, required in conjunction with the upgrade.




(iii)        The Elective Transmission Upgrade Applicant shall be responsible
for 100% of all of the costs of said upgrade and of any additions to or
modifications of the Transmission Facilities that are required to accommodate
the Elective Transmission Upgrade.  A request for rate treatment of an Elective
Transmission Upgrade, if any, shall be determined by FERC in the appropriate
proceeding.




            2.06      Review of Transmission Plans.  Each PTO shall submit to
the ISO in such form, manner and detail as the ISO may reasonably prescribe:
 (i) any new or materially changed plans for retirements of or changes in the
capacity of such PTO’s Transmission Facilities rated 69 kV or above or plans for
construction of New Transmission Facilities or Transmission Upgrades rated 69 kV
or above; and (ii) any new or materially changed plan for any other action to be
taken by the PTO which may have a significant effect on the stability,
reliability or operating characteristics of the PTO’s Transmission Facilities,
the facilities of any Transmission Owner, or the system of a Participant.  The
ISO shall provide notification of any such PTO submissions to the appropriate
Technical Committee(s).  Unless prior to the expiration of ninety (90) days, the
ISO notifies the PTO in writing that it has determined that implementation of
the plan will have a significant adverse effect upon the reliability or
operating characteristics of the PTO’s Transmission Facilities, the facilities
of any Transmission Owner, or the system of a Participant, the PTO shall be free
to proceed.  If the ISO notifies the PTO that implementation of such plan has
been determined to have a significant adverse effect upon the reliability or
operating characteristics of the PTO’s Transmission Facilities, the facilities
of any Transmission Owner, or the system of a Participant, the PTO shall not
proceed to implement such plan unless the PTO takes such action or constructs
such facilities as the ISO determines to be reasonably necessary to avoid such
adverse effect.  

            2.07      Condemnation.  If, at any time, any Governmental Authority
commences any process to acquire any Transmission Facilities or any other
interest in Transmission Facilities then held by a PTO through condemnation or
otherwise through the power of eminent domain, (i) such PTO shall provide the
ISO with written notice of such process, (ii) such PTO shall, at its cost,
direct any litigation or proceeding regarding such condemnation or eminent
domain matter, (iii) such PTO shall have the right to settle any such proceeding
without the consent of the ISO, and (iv) any award in condemnation or eminent
domain shall be paid to such PTO without any claim to such award by the ISO.




ARTICLE III
OPERATING AUTHORITY

3.01       Grant of Operating Authority.

(a)   Subject to the terms set forth in this Agreement, including Article III
and Article X hereof, effective as of the Operations Date, and with respect to
Publicly-Owned PTOs, to the extent permitted by, or in a manner consistent with
the laws of any State governing the organization or operation of such
Publicly-Owned PTOs, each PTO hereby authorizes the ISO, through its officers,
employees, consultants, independent contractors and other personnel, to exercise
Operating Authority over the Transmission Facilities, including provision of
Transmission Service over the Transmission Facilities under the ISO OATT, and
the ISO hereby agrees to assume and exercise Operating Authority over such PTOs’
Transmission Facilities in accordance with this Agreement.

(b)       The grant by the PTOs to the ISO and the assumption by the ISO of
Operating Authority over the Transmission Facilities are solely for the purposes
of allowing the ISO to fulfill the functions of an RTO as specified herein
(including provision of Transmission Service under the ISO OATT) and do not
constitute an assumption by the ISO of any liabilities with respect to the
Transmission Facilities except as otherwise specifically provided herein
(including as provided in Article IX of the Agreement).  

(c)      Nothing herein or elsewhere contained shall be construed as requiring
or effecting a transfer of any PTO’s responsibility (or the assumption thereof
by the ISO) for the physical control of the Transmission Facilities, including
the physical operation, repair, maintenance and replacement of such Transmission
Facilities, or as conveying to the ISO:  (x) any right, ownership, title or
interest in or to a PTO’s Transmission Facilities; (y) any right of access to
any PTO’s real property, except as specified in Section 3.02(i); or (z) any
rights or authority with respect to a PTO’s Excluded Assets, except as
specifically provided herein.

3.02      Definition of ISO Operating Authority.  Consistent with the provisions
of this Agreement, including Section 3.02(a) below, “Operating Authority” shall
mean those functions set forth in Sections 3.02, 3.03, and 3.08 and those
responsibilities set forth in Section 3.05, and shall not include those rights,
responsibilities and functions set forth in Sections 3.06 and 3.07.  Subject to
the first sentence of this Section 3.02, the ISO shall exercise such Operating
Authority in accordance with applicable Operating Procedures as specified in
Section 3.02(d) below.




(a)       The ISO shall perform the following functions with respect to each
PTO’s Transmission Facilities, consistent with applicable NERC/NPCC Requirements
and other applicable regulatory standards, including (as needed) issuing
instructions to, or coordinating with, each PTO’s Local Control Center(s):

(i)       centrally dispatch generation (and dispatchable and interruptible
load) and implement real-time balancing, including meeting NERC control
performance criteria;

(ii)      determine Operating Limits based on forecasted or real-time system
conditions and in accordance with the facility ratings established by the PTOs
in collaboration with the ISO pursuant to Section 3.06;

(iii)      take such actions as may be necessary to plan and maintain short-term
(including real-time) reliability and system security (including curtailment of
external transactions in accordance with FERC-accepted or -approved Market Rules
and the applicable transmission tariff or transmission agreement);

(iv)      consistent with the ISO Information Policy, exchange security
information with applicable PTOs, non-PTO transmission operators and other
neighboring systems and regional entities; and

(v)      provide for an ISO Control Center and an independent Back-up Control
Center, as the ISO deems necessary to comply with applicable NERC/NPCC
Requirements and any applicable regulatory requirement.

(b)      The ISO shall receive, confirm and schedule External Transactions for
the New England Transmission System; enter into Coordination Agreements and
operating arrangements  with the operators of neighboring Control Areas;
coordinate system operation and emergency procedures with neighboring Control
Areas; and administer each PTO’s Interconnection Agreements with neighboring
Control Areas and scheduling provisions of the tariff(s) applicable to External
Transactions, in accordance with the terms of those agreements and tariffs;
provided that as of the Operations Date, the applicable agreements and tariffs
shall be set forth in Schedule 3.02(b).

(c)       The ISO shall act as the Reliability Authority for the New England
Transmission System.  The ISO may intercede and direct appropriate near-term
operational actions in order to protect reliability, provided that nothing in
this Section 3.02(c) shall require any PTO to undertake an action contrary to
applicable Law or shall limit the right of each PTO pursuant to Section 3.07 to
take any action(s) that it deems necessary to prevent loss of human life, injury
to persons and/or damage to property.

(d)       The ISO shall utilize the Operating Procedures relating to the
exercise of Operating Authority over the Transmission Facilities.  The Operating
Procedures shall initially consist of the Operating Procedures in existence on
the Operations Date (hereinafter “Existing Operating Procedures”).  Such
Existing Operating Procedures shall consist of those Operating Procedures listed
in Schedule 3.02(d).  The ISO shall develop any modifications to Operating
Procedures (including Existing Operating Procedures) and any new Operating
Procedures that it may deem necessary or appropriate:  (i) in coordination with
those PTOs (or their Local Control Centers, as applicable) whose Transmission
Facilities will be operated in accordance with such Operating Procedures so as
to ensure that that the PTO’s (or Local Control Center’s) knowledge of their
Transmission Facilities is given due consideration in the development or
modification of the transmission-related portions of such Operating Procedures
and (ii) in consultation with other stakeholders.  The ISO shall have the
authority to modify Operating Procedures or develop new Operating Procedures
without such coordination or consultation when the ISO does not have sufficient
time to undertake such coordination or consultation due to emergent and
unanticipated circumstances.  In the event that the ISO and the applicable
PTO(s) disagree about modifications to the  transmission-related portions of
Operating Procedures or any new Operating Procedures related to the operation of
such PTOs’ Transmission Facilities, the affected PTO(s) will have the
opportunity to submit the dispute for resolution in accordance with the dispute
resolution provisions set forth in Section 11.14 herein.  Pending such
resolution, the ISO shall have the authority, as the system operator with
ultimate authority for the real-time operation of the New England Transmission
System, to implement any such new Operating Procedures or modified Operating
Procedures.  Notwithstanding anything in the foregoing, Operating Procedures
related to the establishment of ratings for a PTO’s New Transmission Facilities
and Acquired Transmission Facilities or related to changes to existing ratings
of a PTO’s Transmission Facilities (collectively “Rating Procedures”) shall be
developed and placed into effect pursuant to Section 3.06(a)(v).

To the extent the PTOs will be required to physically operate their Transmission
Facilities in accordance with any operational documents in effect as of the
Operations Date or as subsequently developed or amended by the ISO (other than
the Operating Procedures), the ISO shall develop such operational documents and
amendments thereto in coordination with those PTOs (or their Local Control
Centers, as applicable) whose Transmission Facilities will be operated in
accordance with such documents, provided that stakeholders shall have the right
to consult in the development of such documents, subject to any limitations
associated with the confidential nature of such documents consistent with
confidentiality, that the ISO will have the right to place such operating
documents into effect in the event of a dispute concerning such documents, and
that the affected PTO(s) shall have the right to submit any such dispute for
resolution in accordance with the dispute resolution provisions set forth in
Section 11.14 herein.  Any such coordination between any PTO and the ISO
pursuant to this Section 3.04(d) shall be subject to applicable standards of
conduct consistent with FERC Order No. 889.

(e)       The ISO shall seek agreement with the PTOs, where time limitations do
not make it impracticable to do so, on real-time operational decisions affecting
the Transmission Facilities not otherwise specified in the Operating Procedures
developed in accordance with Section 3.02(d).  In the absence of such agreement,
or if time limitations do not permit reaching agreement, the ISO shall implement
its operational decision.  If such ISO decision is disputed, the ISO’s position
shall control pending resolution of the dispute.

(f)       The ISO shall develop, maintain, and, if needed, implement the System
Restoration Plan for the New England Transmission System, which shall include
the existing PTO Local Restoration Plans.  The ISO shall develop any
modifications to the System Restoration Plan in consultation with the PTOs and
shall incorporate into the System Restoration Plan any modifications developed
by each PTO to their PTO Local Restoration Plans, provided that any
modifications to the PTO Local Restoration Plans are subject to the ISO’s
approval in order to coordinate and promote the reliability of the Restoration
Plans.

(g)       The ISO shall coordinate voltage and reactive dispatch of facilities
to the extent normal schedules are unable to be maintained by Local Control
Centers.

(h)       The ISO shall direct the implementation of emergency procedures,
including Load Shedding and voltage reduction, in coordination with the PTO
Local Control Centers.

(i)       The ISO shall have the authority to perform the following tasks in
relation to compliance with current or future PTO responsibilities:

(i)       perform all compliance and monitoring responsibilities of the ISO,
including the issuance of sanction letters,  with respect to existing or
successor NERC or NPCC compliance programs associated with standards, criteria
and measurements for which the PTOs are responsible and accountable to the ISO.
To the extent that the ISO receives a sanction letter from NERC or NPCC that is
substantially related to the actions of a PTO, the ISO may issue a sanction
letter to such PTO;

(ii)       perform all compliance and monitoring responsibilities of the ISO
associated with Operating Procedures relating to standards, criteria and
measurements that the PTOs are responsible for and accountable to the ISO. Such
responsibilities shall include audits of PTOs for compliance with Operating
Procedures to the extent the ISO determines such audits are necessary, and the
issuance of sanction letters;

(iii)       perform periodic audits of each Local Control Center’s and PTO’s
performance of the functions listed in Sections 3.06 (a)(i), (ii), (iv), (vi),
(vii), (viii), (ix) and (x) in accordance with applicable Operating Procedures
and applicable reliability standards, including audits to monitor compliance of
the Local Control Center (and PTO employees interacting with the Local Control
Centers) with the ISO Information Policy and applicable standards of conduct
consistent with FERC Order No. 889 in performing these functions.  Such Local
Control Center audits shall generally be conducted no more frequently than once
every three years, provided that the ISO shall have the authority to conduct an
audit more frequently if it determines that circumstances so require.

All audits conducted pursuant to this Section 3.02(i) shall be conducted by the
ISO or by an independent third party, with expenses of the ISO (or the
third-party auditor) borne by the ISO and recovered through its administrative
tariff.  The PTO shall bear its own expenses in complying with the audit.  Such
audits shall be conducted during normal business or operational hours and with
reasonable notice.  The general scope of each audit and the general process for
conducting the audit will be discussed with the affected PTO in advance.
 Nothing in this Section 3.02(i) shall imply that a sanction letter shall
include any financial or other penalties.  Nothing in this Section 3.02(i) shall
limit the right of the ISO to separately file proposals at FERC to assess
financial or other penalties against any entity or shall limit the right of the
PTOs to comment on or protest any such proposals.

(j)

In addition to the functions set forth in Sections 3.02(a) - (i), Operating
Authority shall also consist of the following functions that the ISO shall
perform with respect to each PTO’s Category A Facilities; provided, however,
that the ISO (in the absence of the PTO’s consent) is not authorized to perform
such functions with respect to any PTO’s Category B Facilities or Local Area
Facilities, unless the outages of such facilities reasonably could be expected
to result in a violation of reliability criteria:

(i)       monitor and control, in accordance with the facility ratings
established by the PTOs in collaboration with the ISO pursuant to Section 3.06,
on a real-time basis, power flows on the system, voltage and system frequency;
and

(ii)       coordinate with the Local Control Centers on the settings for dynamic
reactive resources, FACTS controllers, special protection systems, PARS, and
other similar dynamic equipment that affects power flows, and approve or direct
changes to such settings.

(k)       If at any time, any Party provides notice to all of the other Parties
that it believes NERC and NPCC documents that are not NERC/NPCC Requirements
have been modified so as to expand the scope of the functions to be performed by
the ISO or the PTOs, the Parties shall consider in good faith changes to this
Agreement that will allow the Parties to follow such guidelines; provided,
however, that, the Parties shall have no obligation to agree to such changes.
 If the Parties cannot agree to such changes, the dispute resolution procedures
of Section 11.14 shall be utilized.  Nothing in this Section 3.02(k) shall be
construed to excuse any Party from complying with applicable NERC/NPCC
Requirements.

3.03      Transmission Services and OATT Administration.

(a)       The ISO shall administer the ISO OATT in the manner specified in this
Section 3.03.  The ISO’s OATT administration responsibilities shall include
those enumerated below:

(i)       The ISO shall receive, post on OASIS as required by Commission
regulations, and respond to all Transmission Service requests and requests to be
interconnected to the New England Transmission System under the ISO OATT,
including the Local Service Schedules.  Except as provided in Section
3.03(a)(ii), the ISO shall perform the system impact studies and facilities
studies (and execute and administer agreements for such studies) in connection
with such requests; provided, however, that:  (A) the ISO shall consult with a
PTO prior to completion of system impact studies and facilities studies in
connection with requests that affect such PTO’s Transmission Facilities and
shall include in any such studies the PTO’s reasonable estimates of the costs of
upgrades to such PTO’s Transmission Facilities needed to implement the
conclusions of such studies and the PTO’s reasonable anticipated schedule for
the construction of such upgrades; (B) nothing in this Agreement shall preclude
the ISO from entering into an agreement(s) with a PTO for such studies, pursuant
to the ISO’s supervision and the ISO’s authority to require modifications to
such studies, to perform system impact studies and facilities studies in
connection with requests that affect such PTO’s Transmission Facilities; (C)
except as provided in Section 3.03(a)(ii) with respect to interconnection of
Generating Units that would not have an impact on facilities used for the
provision of regional transmission service, nothing in this Agreement shall
preclude the performance of studies related to the interconnection of Generating
Units by a third party consultant to the extent permitted by applicable
procedures in the ISO OATT (including procedures governing the treatment of
confidential information) and provided that such studies performed by any third
party consultant must include the PTO’s reasonable estimates of the costs of
upgrades to such PTO’s Transmission Facilities needed to implement the
conclusions of such studies and the PTO’s reasonable anticipated schedule for
the construction of such upgrades; and (D) each PTO shall, upon request by the
ISO, conduct any necessary studies related to such PTO’s Transmission
Facilities, including system impact studies and facilities studies, and shall
assist in the performance of any such studies, including the provision of
information and data in accordance with Section 11.09 of this Agreement.

(ii)       The ISO shall forward to the appropriate PTO(s) applications for
Local Service.  The ISO shall review applications for Local Service or requests
to be interconnected to the New England Transmission System to determine whether
the service or interconnection would have an impact on facilities used for the
provision of regional transmission service.  If so, the ISO will perform a
system impact study and facilities study, as necessary to address the impacts on
facilities used for the provision of regional transmission service.  The PTO
shall be responsible for reviewing and responding to requests for Local Service
not having an impact on facilities used for the provision of regional
transmission service and for interconnections not having an impact on facilities
used for the provision of regional transmission service, and shall perform all
system impact studies and facilities studies regarding such requests; provided,
however, that the PTO shall consult with the ISO prior to completion of such
system impact studies and facilities studies and further provided that the ISO
will use reasonable efforts to assist the PTO and interconnecting party in
resolving disputes arising regarding the performance of such studies.  The PTOs
shall provide the ISO with information necessary to evaluate any such dispute in
accordance with Section 11.09 of this Agreement, and shall include provisions in
each of their study agreements providing for reimbursement of the ISO's costs
incurred in these efforts.

(iii)       The ISO shall calculate the TTC and ATC for all interties on the New
England Transmission System and determine the TTC and ATC calculation
methodologies for interties on the New England Transmission System (consistent
with applicable NERC/NPCC Requirements and applicable regulatory standards),
provided that modifications to calculation methodologies as they exist on the
Operations Date shall be developed by the ISO in consultation with the PTOs and
other interested stakeholders.  To the extent that TTC and ATC on a PTO’s Local
Network must be calculated in connection with the provision of Local Service,
then the PTO shall calculate such TTC and ATC.

(iv)       The ISO shall operate and maintain the OASIS (or a successor system)
as required by FERC, including posting of TTC/ATC for interties on the New
England Transmission System; provided, however, that such system shall conform
to the requirements for such systems as specified by FERC.  The PTOs shall
provide updates to PTO-specific Local Service pages on the OASIS site, subject
to the ISO’s review of such updates.  The ISO shall have the authority to direct
any changes to such PTO-specific Local Service pages that it deems appropriate
to conform to FERC requirements and the terms and conditions of the ISO OATT.

(v)       The ISO shall procure and act as supplier of last resort of Ancillary
Services (including arranging for the sale and purchase of emergency capacity
and energy with neighboring Control Areas), in accordance with the ISO OATT and
FERC-accepted or -approved Market Rules.

(vi)      The ISO shall provide regional Transmission Service to Transmission
Customers over the Transmission Facilities in accordance with the rates, terms
and conditions of the ISO OATT, subject to Section 3.03(c) with respect to Local
Service.

(vii)      The ISO shall track inadvertent energy and administer inadvertent
energy payback/accounting with neighboring Control Areas in accordance with the
terms and conditions of the Interconnection Agreements or Coordination
Agreements with neighboring Control Areas and applicable tariff provisions.

(viii)       The ISO shall make informational filings with the Commission that
are required of an RTO, provided that the relevant PTOs shall provide the ISO
with all necessary information to make such filings, in such manner as the ISO
shall reasonably prescribe and in accordance with Section 11.09 of this
Agreement.

(b)     Notwithstanding Section 3.03(a), generators requesting to interconnect
with the distribution facilities of a PTO or a PTO’s distribution company
Affiliate and retail load customers shall submit service requests to the
applicable distribution company or the PTO, where applicable.  The distribution
company or, where applicable, the PTO shall execute and administer the
agreements, and shall be responsible for billing, collections, dispute
resolution and the performance of system impact studies and facilities studies,
in coordination with the ISO as necessary, in connection with such requests.   

(c)       Local Service.  Each PTO authorizes the ISO to act as its agent in the
performance of its Transmission Service and OATT administration duties with
regard to Local Service, including all ISO responsibilities with respect to
Local Service and Local Area Facilities as set forth in Section 3.03(a) above.
 Each PTO agrees to perform all tasks and undertake all responsibilities
necessary and appropriate to facilitate the provision of Local Service in
accordance with its Local Service Schedule.  Each PTO shall, in accordance with
Section 11.09 of this Agreement, provide the ISO with information and data
requested by the ISO to perform its Transmission Service and OATT administration
duties with regard to Local Service,  Each PTO shall maintain its Local Service
Schedules in accordance with FERC regulations governing filed rate schedules,
shall provide the ISO with copies of proposed changes to its Local Service
Schedules when filed with the FERC, and shall notify the ISO when FERC approves
or accepts changes to such Local Service Schedules.  Each PTO shall be
responsible for sending all invoices for Local Service to Transmission Customers
and pursuing collections for outstanding payments due for Local Service.  The
ISO, by the execution of this Agreement, shall not assume any liability in
connection with the provision of Local Service other than the liability which
may result from an act or omission of the ISO related to the ISO’s rights and
responsibilities under this Agreement, including an ISO directive and/or
instruction to a Party.  Nothing in this Section 3.03(c) shall affect the
relative rights and responsibilities of the Parties pursuant to Article IX of
this Agreement.

(d)       Transmission Service Agreements.  The ISO and the applicable PTOs
shall enter into all agreements for Transmission Service over the Transmission
Facilities that commence on or after the Operations Date; provided that:

(i)        A pro forma service agreement (or service agreements) shall be
attached to the ISO OATT and such pro forma service agreement(s) shall set forth
the respective rights and responsibilities of the Transmission Customer, the
ISO, and the PTOs. After the Operations Date, the ISO shall have the authority,
pursuant to Section 205 of the Federal Power Act, to amend the pro forma service
agreement(s) or the Market Participant Service Agreement (“MPSA”) or executed
service agreements related to the terms and conditions of regional Transmission
Service.  After the Operations Date, the PTOs, acting jointly in accordance with
the Disbursement Agreement among them, shall have the authority, pursuant to
Section 205 of the Federal Power Act, to amend the pro forma service
agreement(s) related to the terms and conditions of Local Service. and each PTO
shall have the authority, pursuant to Section 205 of the Federal Power Act, to
amend executed service agreements related to the terms and conditions of Local
Service.

(ii)       On or after the Operations Date, the ISO shall be responsible for
filing with the FERC, or electronically reporting to the FERC as applicable, all
new agreements for Transmission Service over the Transmission Facilities.  Such
filings with respect to Local Service will be made by the ISO as agent for the
applicable PTO.  In the event of any dispute between the ISO or a PTO and a
Transmission Customer concerning the terms and conditions of such service
agreements, the ISO shall file an unexecuted copy of the pro forma service
agreement set forth in the ISO OATT and shall include in such filing any
statement provided by the affected PTO(s) and the Transmission Customers
concerning their respective positions on any proposed changes or additions to
the pro forma service agreement.

(iii)      Notwithstanding the foregoing, the PTOs (or their affiliated
distribution companies) shall be solely authorized to enter into service
agreements for retail service and service to generators connected at the
distribution facility level.  

Nothing in this Section 3.03(d) shall limit the ISO’s obligations with respect
to Grandfathered Transmission Agreements in accordance with Section 3.11 of this
Agreement.  The PTOs shall submit all required electronic reports with respect
to such Grandfathered Transmission Agreements.  If and to the extent that FERC
regulations require the ISO to submit such electronic reports for the
Grandfathered Transmission Agreements, the PTOs shall provide the ISO with
assistance in developing and submitting such required reports.

(e)       Local Networks.  A “Local Network” shall consist of those networks of
Transmission Facilities identified on Attachment E of the ISO OATT as of the
Operations Date.  The Local Networks shall only be changed to reflect the
effectuation of a merger, acquisition, or consolidation and reorganization, to
add a new PTO from outside of the New England Control Area, or to reflect the
withdrawal from the ISO of a PTO.

3.04      Application Authority.  

(a)       Each PTO other than a Publicly-Owned PTO shall have the authority to
submit filings under Section 205 of the Federal Power Act, and each
Publicly-Owned PTO shall have the authority to the extent permitted by, or in a
manner consistent with state law applicable to Publicly-Owned PTOs, to establish
and to revise:

(i)       the revenue requirements for all Transmission Facilities of such PTO
used for the provision of Transmission Service (including Transmission
Facilities leased to the PTO or to which the PTO has contractual entitlements);

(ii)      any rates or charges for transmission services that are based solely
on the revenue requirements of the Transmission Facilities of a single PTO
(including Transmission Facilities leased to the PTO or to which the PTO has
contractual entitlements) under such PTO’s FERC-accepted or -approved Local
Service Schedule to the ISO OATT;

(iii)     any terms and conditions for Local Network Service or Local
Point-to-Point Transmission Service under such PTO’s Local Service Schedule to
the ISO OATT;

(iv)      any rates or charges for the recovery of such PTO’s investment in a
New Transmission Facility or Transmission Upgrade that enters commercial service
after the effective date of the ISO OATT and the construction of which was not
required by, or approved in, an ISO System Plan; provided, however, that if the
ISO OATT utilizes a formula-type transmission rate, the revenue requirement for
such Transmission Facility shall not be rolled into such rate without a FERC
order expressly permitting such roll-in;

(v)      any terms and conditions for such PTO’s or such PTO’s affiliated
distribution company’s retail access plans, whether such terms and conditions
are  included in the ISO OATT or in any other tariff applicable to that PTO
filed with FERC, and including any such terms and conditions in the ISO OATT or
in any other tariff applicable to that PTO that protect against bypass of any
provision of that PTO’s retail access plan;

(vi)      any rates or charges for the recovery of such PTO’s wholesale or
retail stranded costs and any terms and conditions in the ISO OATT or in any
other tariff applicable to that PTO filed with FERC that protect against bypass
of rates or charges for the recovery of that PTO’s wholesale or retail stranded
costs;

(vii)     any rates or charges, and terms and conditions related thereto, that
implement an incentive or performance-based rate proposal made by one or more
(but fewer than all) PTOs, applicable only to service provided by such PTO(s)
under their Local Service Schedules; and

(viii)   subject to the provisions of Section 2.05, any terms and conditions of
Interconnection Agreements with any entities connecting with such PTO’s
Transmission Facilities, provided that such Interconnection Agreements shall not
include any operating arrangements and Coordination Agreements that the ISO may
enter into with operators of neighboring Control Areas in accordance with
Section 3.02(b).

A PTO shall not have the authority to revise such rates, terms and conditions in
a manner that would abridge the rights granted to the ISO in Section 3.04(c).
 The PTO shall provide written notification to the ISO and stakeholders of any
filing described in sub-paragraph (ii) through (viii), above, which notification
shall include a detailed description of the filing, at least 30 days in advance
of a filing.  The PTO shall consult with interested stakeholders upon request.
 The PTO shall retain the right to modify aspects of any filing authorized by
this Section 3.04(a) after it provides written notification to the ISO and
stakeholders, and shall provide notification to the ISO and stakeholders of any
material modification to such filings.  

With respect to any filing described in sub-paragraph (ii) through (viii),
above, the PTO shall include in any filing a statement that, in the good faith
judgment of the PTO, the proposal will not be inconsistent with the design of
the New England Markets, as accepted or approved by FERC.  In the event the ISO
believes that a proposed filing described in sub-paragraph (ii) through (viii),
above, would have such an inconsistency, it shall so advise the PTO and such PTO
and the ISO shall consult in good faith to resolve any ISO concerns, but, if
such disagreement cannot be resolved, the PTO may submit a filing under Section
205, provided that the PTO’s filing (including the transmittal letter for such
filing) to FERC shall include any written statement provided by the ISO setting
forth the basis for the ISO’s concerns.  With respect to any PTO whose
transmission rates and revenue requirements are not subject to FERC jurisdiction
under Section 205 or otherwise, such PTO shall have the right to establish its
revenue requirements, and, where applicable, its rates and charges, in
accordance with applicable law and submit such revenue requirements, rates and
charges to FERC for a determination that inclusion of such revenue requirements,
rates and charges in the ISO OATT will yield rates and charges for Transmission
Service that satisfy the applicable standard under Section 205.  

A PTO shall consult with the ISO to determine whether the ISO will need to make
any software modifications in order to implement any filing authorized by this
Section 3.04(a) and when any needed software modifications could reasonably be
expected to be implemented.  The PTO’s filing to FERC (and the transmittal
letter for such a filing) shall include any written statement provided by the
ISO setting forth the basis for any software-related implementation concerns
raised by the ISO.  The ISO shall make Commercially Reasonable Efforts to
implement any needed software modifications by the effective date accepted by
the FERC for a filing authorized by this Section 3.04(a), provided that, if the
ISO has exercised such Commercially Reasonable Efforts, a failure to implement
needed software modifications by the FERC-accepted effective date shall not
constitute an event of default by the ISO under this Agreement or subject the
ISO to financial damages, and further provided that the ISO shall run
retroactive settlements consistent with the FERC-accepted effective date for a
filing authorized by this Section 3.04(a) once such software modifications have
been implemented.

(b)       The PTOs, acting jointly in accordance with the Disbursement Agreement
among them, shall have the authority to submit filings under Section 205 of the
Federal Power Act to establish and to revise:

(i)      the rates and charges for Transmission Service pursuant to which the
revenue requirements for all Transmission Facilities of the PTOs used for the
provision of Transmission Service are recovered; including the design of any
rates or charges for:  (A) regional Transmission Service on the New England
Transmission System involving the use of more than one PTO’s Transmission
Facilities; (B) Transmission Service between the New England Transmission System
and any other transmission system; (C) Transmission Service through the New
England Transmission System between other transmission systems; (D) the recovery
of any portion of the revenue requirements of the PTOs attributable to the
elimination of any rates or charges (e.g., border charges) for any such
Transmission Service;  (E) the methodology by which the costs of Transmission
Upgrades related to generator interconnections are allocated under the ISO OATT
and (F) the methodology by which the costs of New Transmission Facilities and
Transmission Upgrades are allocated under the ISO OATT.

(ii)      the methodology for the recovery and allocation of the line losses on
the New England Transmission System, if and to the extent that the calculation
of locational marginal prices for energy is not designed to recover such losses;
and

(iii)      any rates or charges, and terms and conditions related thereto, that
implement an incentive or performance-based rate proposal, applicable to the
entire New England Transmission System.

The PTOs shall not have the authority to revise such rates, terms and conditions
in a manner that would abridge the rights granted to the ISO in Section 3.04(c).
 The PTOs shall provide written notification of any proposed filing under this
Section 3.04(b) to the ISO and stakeholders, which notification shall include a
detailed description of the proposed filing, at least 30 days prior to the
filing.  The PTOs shall retain the right to modify aspects of any filing
authorized by this Section 3.04(b) after they provide written notification to
the ISO and stakeholders, and shall provide notification to the ISO and
stakeholders of any material modification to such filings.  If less than all of
the PTOs support the filing, the PTOs will advise the ISO and stakeholders of
that fact and the dissenting PTOs shall advise the ISO and stakeholders of their
concerns.  

The PTOs and the ISO shall make every reasonable effort to agree upon the PTOs’
proposed  filing under this Section.  In the event the PTOs and the ISO are
unable to agree on the PTOs’ filing under this Section, and the ISO in its good
faith judgment concludes that the PTOs’ filing will:

(A)      be inconsistent with the design of the New England Markets, including
the congestion pricing methodology for the ISO region, as accepted or approved
by FERC;

(B)      have a material adverse effect on the efficiency or competitiveness of
the New England Markets, or on the ability of the ISO to provide transmission
access on a not unduly discriminatory or preferential basis; or

(C)      have a material adverse effect on the reliability of the ISO bulk power
system;

then, except as provided in the next sentence, the PTOs’ filing will not become
effective until such time as FERC issues an order determining the proposal set
forth in the filing to be consistent with the standard applicable under Section
205 of the Federal Power Act, and such a filing (including the transmittal
letter for such a filing) shall include any written statement provided by the
ISO setting forth the basis for the ISO’s concerns.  In the case of a filing
described in sub-paragraph (iii), above, the PTOs may request that FERC permit
the filing to go into effect on an interim basis, notwithstanding the conclusion
of the ISO.  If FERC grants the PTOs’ request  to permit the filing to go into
effect on an interim basis, the filing will become effective, subject to refund,
on the date specified in FERC’s order.

The PTOs shall consult with the ISO to determine whether the ISO will need to
make any software modifications in order to implement any filing authorized by
this Section 3.04(b) and when any needed software modifications could reasonably
be expected to be implemented.  The PTOs’ filing to FERC (and the transmittal
letter for such a filing) shall include any written statement provided by the
ISO setting forth the basis for any software-related implementation concerns
raised by the ISO.  The ISO shall make Commercially Reasonable Efforts to
implement any needed software modifications by the effective date accepted by
the FERC for a filing authorized by this Section 3.04(b), provided that, if the
ISO has exercised such Commercially Reasonable Efforts, a failure to implement
needed software modifications by the FERC-accepted effective date shall not
constitute an event of default by the ISO under this Agreement or subject the
ISO to financial damages, and further provided that the ISO shall run
retroactive settlements consistent with the FERC-accepted effective date for a
filing authorized by this Section 3.04(b) once such software modifications have
been implemented.

(c)       The ISO shall have the authority to submit filings under Section 205
of the Federal Power Act to establish and to revise:

(i)      any terms and conditions of the ISO Tariff, and any separate ISO
tariffs, relating to Transmission Service and/or the New England Markets ,
provided that: (A) the ISO shall not have the authority to revise such terms and
conditions in a manner that would abridge the rights granted to the PTOs in
Section 3.04(a) or Section 3.04(b); (B) the ISO shall not have the authority to
eliminate Local Network Service or Local Point-to-Point Transmission Service
provided under the Local Service Schedules; (C) the ISO shall not file to change
the state or federally-accepted or -approved terms and conditions of any PTO’s
retail access plan or the terms and conditions of any retail access plans of a
PTO’s affiliated distribution company’s (including any such terms and conditions
that protect against bypass of any provision of a PTO’s retail access plan) or
the state or federally-accepted or -approved rates and other mechanisms for the
recovery of a PTO’s wholesale or retail stranded costs in effect as of the
Operations Date; and (D) the ISO shall not have the authority to transfer to any
third party the ISO’s Section 205 rights to revise the terms and conditions of
Transmission Service or the authority to enter into agreements with any group of
stakeholders to submit filings under Section 205 of the Federal Power Act to
change the terms and conditions of Transmission Service where such proposed
changes are not supported by the ISO but are approved by a vote of the
stakeholder group.

The ISO shall provide written notification of any proposed filing under this
Section 3.04(c) to the PTOs and stakeholders, which notification shall include a
detailed description of the proposed filing, at least 30 days prior to the
filing.  The ISO shall consult with the PTOs and stakeholders and will consider
any comments any PTO or stakeholder provides in developing its filing.  The ISO
shall retain the right to modify aspects of any filing authorized by this
Section 3.04(c) after it provides written notification to the PTOs and
stakeholders and shall provide notification to the PTOs and stakeholders of any
material modification to such filings.  In addition, the ISO shall consult with
the PTOs to determine whether the filing will have any adverse impact on any
PTO’s revenue requirements, or on the ability of any PTO to recover its revenue
requirements, or have a material adverse impact on the ability of any PTO to
implement an incentive rate plan then in effect.  If the affected PTOs conclude
in their good faith judgment that the filing will have any of such effects, the
ISO and the affected PTOs will make every reasonable effort to resolve the
concerns of the affected PTOs.  In the event that the affected PTOs’ concerns
cannot be resolved, the ISO may, nevertheless, make a filing under Section 205
provided that, except as provided in the next sentence, such a filing will not
become effective until such time as the Commission issues an order determining
the proposal set forth in the filing to be consistent with the standard
applicable under Section 205 of the Federal Power Act.  The ISO may request that
FERC permit a filing authorized by this Section 3.04(c) to go into effect on an
interim basis, notwithstanding the conclusion of the affected PTOs, provided
that the ISO shall include in such a filing (and the transmittal letter for such
a filing) any written statement provided by the affected PTOs setting forth the
basis for the affected PTOs’ concerns.  If FERC grants the ISO’s request to
permit the filing to go into effect on an interim basis, the filing will become
effective, subject to refund, on the date specified in FERC’s order.
 Notwithstanding the foregoing, in Exigent Circumstances , the ISO shall have
the unilateral authority, upon written notice to the PTOs, the Participants
Committee, and the individual Participants, to submit any filing under Section
205 of the Federal Power Act to modify any provision of the ISO Tariff as
authorized in this Section 3.04(c), provided that such filing shall be subject
to all conditions set forth in this Section 3.04(c) except for those conditions
that would limit the ISO from submitting or implementing such an ISO unilateral
filing on an expedited basis or that would require the consultation otherwise
specified herein.

(d)     Except as explicitly set forth in Section 3.04(e), with respect to
certain items listed in Sections 3.04(a) and 3.04(b), the ISO shall have no
authority to submit a filing under Section 205 of the Federal Power Act to
modify any provision of the ISO OATT that implements any of the items listed in
Section 3.04(a) or Section 3.04(b).  The PTOs shall have no authority to submit
a filing under Section 205 of the Federal Power Act to modify any provision of
the ISO OATT that implements any of the items listed in Section 3.04(c).  The
ISO reserves its rights to intervene in, comment on or protest any filing made
by the PTOs, and to submit proposals for the consideration of the PTOs and the
PTOs reserve their rights to intervene in, comment on or protest any filing made
by the ISO, and to submit proposals for the consideration of the ISO.  

(e)       In the event the ISO determines that a change in the design of any
provision of the ISO OATT described in Section 3.04(a)(ii), (iii), (iv) or (vii)
or 3.04(b) is required because the existing design of any rates or charges for
Transmission Service is inconsistent with the design of the New England Markets,
and such inconsistency will, if not remedied before relief would be available in
a proceeding under Section 206 of the Federal Power Act, either:  (i)
substantially and adversely affect the efficiency or competitiveness of the  New
England Markets, or (ii) substantially and adversely affect the reliability of
the ISO bulk power system, a senior officer of the ISO shall notify the affected
PTO(s) of its determination.  Upon receipt of such notification, the affected
PTO(s) and the ISO shall diligently work together to arrive at appropriate
changes in the rates to alleviate the conditions that led to this notification
being given, while protecting the rights of the affected PTO(s) to fully recover
their revenue requirements and the amount of incentive payments associated with
FERC-accepted or -approved incentive arrangements for the PTO(s).  If the
affected PTO(s) and the ISO agree on a solution to this issue, the affected
PTO(s) shall make a filing at FERC under Section 205 consistent with such
agreement.  

If the affected PTO(s) and the ISO cannot agree on a mutually acceptable Section
205 filing to address this issue within a period of thirty (30) days, and the
affected PTO(s) do not make a Section 205 filing within the thirty (30) day
period, then the ISO shall have the authority to submit a filing under Section
205 of the Federal Power Act as permitted herein. provided that such a Section
205 filing shall not be submitted until the PTOs have an opportunity to meet
with representatives of the ISO Board of Directors if requested by any PTO with
reasonable notice, and the ISO may, with the approval of FERC, place a
replacement for such rate design into effect, while the proceeding on the ISO’s
filing is pending before FERC, for a period no longer than fifteen (15) months,
provided that such filing shall not propose a modification that adversely
affects the rights of the affected PTO(s) to fully recover their FERC-allowed
revenue requirements and the amount of incentive payments associated with
FERC-allowed incentive arrangements for the PTO(s) or that would result in any
costs previously approved or accepted for recovery under either a federal or
state-jurisdictional rate thereafter becoming unrecoverable under either a
federal or state-jurisdictional rate, and the replacement rate design proposal
of the ISO is subject to refund and surcharge, as necessary to restore the
status quo ante if FERC does not ultimately approve that proposal.  To place its
replacement rate design proposal into effect, the ISO shall bear the burden of
persuading FERC that:  (i) the ISO’s replacement proposal is consistent with the
standard applicable under Section 205 of the Federal Power Act; (ii) the ISO’s
determination regarding the inconsistency of the existing rate design with the
design of the New England Markets and the impact of that inconsistency, as set
forth in the first sentence of this subsection, is correct; and (iii) the ISO’s
proposal will not adversely affect the rights of the affected PTO(s) to fully
recover their FERC-allowed revenue requirements or the amount of incentive
payments associated with FERC-allowed incentive arrangements for the PTO(s) or
to fully recover costs previously approved or accepted for recovery under either
a federal or state-jurisdictional rate.  Notwithstanding the foregoing, in
Exigent Circumstances , the ISO shall have the unilateral authority, upon
written notice to the PTOs, the Participants Committee and the individual
Participants, to submit a filing under Section 205 of the Federal Power Act to
modify any provision of the ISO Tariff described in this Section 3.04(e),
provided that such filing shall be subject to all conditions set forth in this
Section 3.04(e) except for those conditions that would limit the ISO from
submitting or implementing such an ISO unilateral filing on an expedited basis
or that would require the consultation otherwise specified herein.

(f)       In the event the ISO concludes that a filing to establish or to revise
the terms and conditions listed in Section 3.04(c) is required  and that
providing the notification or consultation required under Section 3.04(c) for
such filing would result in an unanticipated material adverse effect on the
efficiency or competitiveness of the New England Markets or the reliability of
the ISO bulk power system in the circumstances, the ISO:  (i) shall provide such
notification to the PTOs and stakeholders or undertake such consultation with
the PTOs and stakeholders as is possible under the circumstances; and (ii) may
submit a filing under Section 205 to establish or to revise the terms and
conditions listed in Section 3.04(c) upon issuance of a written statement
setting forth the circumstances that do not permit such notification or
consultation.

(g)       In the event the PTO(s) conclude that a filing to establish or to
revise the rates, terms and conditions listed in Section 3.04(a) or 3.04(b) is
required and that providing the notification or consultation required under
Section 3.04(a) or Section 3.04(b) for such filing would result in an
unanticipated material under-recovery of the PTO(s)’ revenue requirements or
other material adverse financial effect on the PTO(s), the PTO(s):  (i) shall
provide such notification to the ISO and stakeholders or undertake such
consultation with the ISO as is possible under the circumstances; and (ii) may
make a Section 205 filing to establish or to revise the rates, terms and
conditions listed in Section 3.04(a) or 3.04(b) upon issuance of a written
statement setting forth the circumstances that do not permit such notification
or consultation.

(h)        Cost Allocation Moratorium   

(i)       During the five (5) year period commencing on the Operations Date (the
“Moratorium Period”), neither the PTOs, pursuant to Section 3.04(b), nor the
ISO, pursuant to Section 3.04(e), shall submit filings under Section 205 of the
Federal Power Act to modify:

(A)     the provisions and schedules of the ISO OATT governing the split between
PTF and Non-PTF transmission facilities in effect prior to the Operations Date
for purposes of allocating costs to Transmission Customers;

(B)     the provisions and schedules of the ISO OATT establishing the
methodology by which the costs of Transmission Upgrades and New Transmission
Facilities related to generator interconnections are allocated under the ISO
OATT; and

(C)     the provisions and schedules of the ISO OATT establishing the
methodology by which the costs of New Transmission Facilities and Transmission
Upgrades are allocated under the ISO OATT;

(ii)      The Parties’ agreement to forego submission of Section 205 filings
during the Moratorium Period with respect to the items listed in Section
3.04(h)(i) (A) through (C) above shall not restrict in any way the rights of the
PTOs, pursuant to and in accordance with Sections 3.04(b) or 3.04(a), to submit
Section 205 filings to modify any elements of the rates applicable to
Transmission Service other than those items listed in Section 3.04(h)(i) (A)
through (C).  Nothing in this Section 3.04(h) shall restrict in any way the
rights of the PTOs to submit Section 205 filings to establish incentive or
performance-based rates in accordance with Section 3.04(b)(iii) or to submit
Section 205 filings to establish formula or stated rates in accordance with
Section 3.04(b)(i), provided that such filings do not propose to modify the
items listed in Section 3.04(h)(i) (A) through (C).  Nothing in this Section
3.04(h) shall restrict in any way the rights of the ISO, pursuant to and in
accordance with Section 3.04(e), to submit Section 205 filings to modify any
elements of the rates applicable to Transmission Service other than, provided
that such filings do not propose to modify the items listed in Section
3.04(h)(i) (A) through (C).

(iii)     Notwithstanding Section 3.04(h)(i)(B) above, to the extent that the
requirements for any New Transmission Facilities or Transmission Upgrades
associated with new or existing generation set forth in the ISO OATT are
modified during the Moratorium Period in a manner that creates a new or modified
category of generator-related transmission costs, the PTOs shall have the
authority, in accordance with Section 3.04(b), to submit Section 205 filings
during the Moratorium Period to establish the methodology by which such new or
modified generator-related transmission costs are allocated.  

(iv)    Nothing in this Section 3.04(h) shall supersede or alter the effect of
any FERC orders concerning the allocation of costs for specific transmission
facilities in the New England region.  

(v)      Nothing in this Section 3.04(h) shall restrict in any way the rights of
the ISO or of any PTO during the Moratorium Period to submit a filing under
Section 206 of the Federal Power Act to modify the provisions and schedules
described in Section 3.04(h)(i) (A) through (C).

(vi)    After the end of the Moratorium Period, the PTOs may exercise their
rights in accordance with Section 3.04(b)to submit Section 205 filings to modify
the provisions and schedules described in Section 3.04(h)(i) (A) through (C);
provided that:

(A)      The PTOs must provide the ISO, the Regional State Committee established
by the states in the ISO region (the “Regional State Committee”), and
stakeholders no less than 90 days advance notification of the proposed filing,
including a detailed description of any proposed change to the cost allocation
provisions set forth in Schedules 11 or 12 of the ISO OATT as of the Operations
Date (or the successors thereto).  The PTOs, the ISO and the Regional State
Committee shall engage in a process of consultation and negotiation in order to
attempt to reach consensus on such filing.

(B)      At least 30 days prior to the proposed filing date the Regional State
Committee may inform the PTOs that the Committee opposes the PTOs’ proposal to
change the cost allocation provisions set forth in Schedules 11 or 12 of the ISO
OATT as of the  Operations Date (or the successors thereto).

(C)      If the Regional State Committee opposes the PTOs’ proposal to change
the cost allocation provisions set forth in Schedules 11 or 12 of the ISO OATT
as of the Operations Date (or the successors thereto), the PTOs may make the
Section 205 filing to modify the cost allocation provisions set forth in
Schedules 11 or 12 of the ISO OATT as of the Operations Date (or the successors
thereto); provided that:  (1) such filing may not go into effect until FERC has
approved the filing; (2) the Regional State Committee will have the right to
provide the PTOs with an alternative proposal to change the cost allocation
provisions set forth in Schedules 11 or 12 of the ISO OATT as of the Operations
Date (or the successors thereto) which the PTOs will include in their Section
205 filing and which will be considered on an equal footing with the PTOs’
proposal in the FERC proceeding, and (3) such alternative proposal shall not
adversely affect the rights of the affected PTO(s) to fully recover their
FERC-allowed revenue requirements and the amount of incentive payments
associated with FERC-allowed incentive arrangements for the PTO(s) or result in
any costs previously approved or accepted for recovery under either a federal or
state-jurisdictional rate thereafter becoming unrecoverable under either a
federal or state-jurisdictional rate.

(D)      If, notwithstanding the requirements of  Section 3.04(h)(vi)(C), the
Regional State Committee submits an alternative proposal to change the cost
allocation provisions set forth in Schedules 11 or 12 of the ISO OATT as of the
Operations Date (or the successors thereto) that any PTO believes causes an
under-recovery of costs when used in conjunction with the other elements of the
rate design for transmission rates filed by the PTOs (or the one already in
effect if the PTOs’ filing does not propose to change the rate design), the
PTO(s) will have the right:  (1) to include in such filing an explanation of why
the PTO or PTOs believe the Regional State Committee proposal causes an
under-recovery of costs contrary to the requirements of Section 3.04(h)(vi)(C);
and (2) to file a modified rate design that eliminates such under-recovery (or a
rate mechanism filed by one or more PTOs individually for that purpose, when the
under-recovery affects them uniquely) in the event that the alternative proposal
to change the cost allocation provisions set forth in Schedules 11 or 12 of the
ISO OATT as of the Operations Date (or the successors thereto) is approved by
the FERC placed into effect coincident with the effective date of such proposal.

(E)      Any requirements established by this Section 3.04(h)(vi) with respect
to the Regional State Committee shall not subject any PTO or ISO-NE to the
jurisdiction or authority of any agent or agency of any state participating in
the Regional State Committee.  

(vii)      After the end of the Moratorium Period, the ISO may exercise its
rights in accordance with Section 3.04(e) to submit Section 205 filings to
modify the provisions and schedules described in Section 3.04(h)(i) (A) through
(C) if the PTOs fail to alleviate the conditions specified in Section 3.04(e).

(i)      The ISO shall have sole authority to submit Section 205 filings to
recover its administrative, capital and other costs (including the collection of
funds from Transmission Customers to support payment of FERC annual charges with
respect to transmission service for which the ISO is the Transmission Provider
as defined in FERC rules and orders) including the design of any charges
therefore (the “ISO Administrative Charge”).

(j)      Nothing in this Agreement shall restrict in any way the rights of the
ISO or of any PTO to submit an application under Section 206 of the Federal
Power Act for revisions to the rates, terms and conditions of service under the
ISO OATT.  Nothing in this Agreement shall subject any Publicly-Owned PTO to
regulation of rates and charges applicable to its transmission facilities under
Sections 205 or 206 of the Federal Power Act; provided, however, that the
justness and reasonableness of regional transmission rates or charges may be
evaluated in light of the levels of, and manner in which, the costs of
Publicly-Owned PTOs’ transmission facilities are recovered under regional
transmission rates.  

(k)      Nothing in this Agreement shall restrict in any way the rights of any
PTO to submit a proposal under Section 205 of the Federal Power Act to
participate in, join, or become an ITC pursuant to Attachment M to the ISO OATT
and, upon approval of such proposal, to withdraw from this Agreement in
accordance with Section 10.01 of this Agreement.

(l)       Stakeholder Process for Regional Rate Filings.

(i)      Absent unanticipated circumstances, every PTO proposal to modify
regional rates in accordance with Section 3.04(b) shall be presented by the PTOs
to the appropriate stakeholder Technical Committee(s) for consideration and an
advisory vote.  The Technical Committee, at its next meeting following the one
at which the intial presentation is made (which shall be no later than 30 days
after any proposal is made), shall:  (i) vote on the merits of the proposal as
presented or with changes accepted by the PTOs; or (ii) by motion and vote of
66-2/3%, defer action on any proposal presented if it reasonably determines that
additional information should and could be provided to more adequately inform
the members of such Technical Committee before a vote on the merits is taken.
 Any deferral shall be for no more than 30 days, after which the PTOs may move
for an advisory vote upon their proposal at the next meeting of the Technical
Committee (which shall be held within 30 days of the start of the deferral).  At
that time, the Technical Committee may vote on the merits of the proposal as
presented or with changes approved by the Committee, or may vote to oppose the
proposal on the grounds that sufficient information has still not been provided,
but may not defer consideration of the proposal for any further period without
the consent of the PTOs.  Failure of the Technical Committee to vote within the
time frames set forth in this paragraph shall advance the process to the next
step, and in no event shall a period of longer than 60 days be required for the
PTOs to submit a proposal to modify regional rate design in accordance with
Section 3.04(b) to the Participants Committee.

(ii)      Absent unanticipated circumstances and after the fulfillment of the
procedures outlined in Section 3.04(l)(i), every PTO proposal to modify regional
rates in accordance with Section 3.04(b) shall be presented by the PTOs to the
stakeholder Participants Committee for an advisory vote, along with a report of
any action, failure to act or advisory vote taken by any Technical Committee(s).
 Such report shall be considered by the Participants Committee no later than the
first regularly scheduled meeting following notification of that presentation.
 The Participants Committee shall: (i) vote on the merits of the proposal as
presented or with changes accepted by the PTOs; or (ii) by motion and vote defer
action on any proposal if it reasonably determines that the proposal presented
is materially different from the proposal presented to the Technical Committee,
and was not voted on by the Technical Committee.  Any deferral shall result in a
repeat of the processes outlined above.  Notwithstanding the foregoing, the
Participants Committee may, at its discretion, consider and vote upon any
proposal submitted to it and such a vote shall have the same effect as if the
proposal had first been voted upon by a Technical Committee.  The Participants
Committee may not defer action on any item that has been voted on by a Technical
Committee and presented to the Participants Committee for an advisory vote
unless the PTOs consent to such deferral.  If the Participant Committee has not
scheduled a meeting to vote on the merits of a PTO proposal to modify regional
rates in accordance with Section 3.04(b) prior to date that the PTOs intend to
submit such a proposal to the FERC, then the PTOs shall request that the
Participants Committee schedule a special meeting to conduct an advisory vote on
the merits of such proposal.  In no event shall the PTOs be required to wait for
a Participant Committee advisory vote for a period of longer than 90 days after
initial notification of such proposal to stakeholders prior to submitting a
proposal to modify regional rate design in accordance with Section 3.04(b) to
the FERC.  

(iii)      An advisory vote by the Participants Committee on the merits of any
proposal, whether in favor of or in opposition, terminates the stakeholder
proceedings absent voluntary resubmission of the same or a modified proposal by
the PTOs, at a future time.  The PTOs shall report the results of such advisory
vote in any relevant filing made by the PTOs with the FERC.  A failure by the
Participants Committee to vote within the time frames outlined above terminates
the Participant proceedings absent voluntary resubmission of the same or a
modified proposal by the PTOs at a future time.

(iv)      Nothing in this Section 3.04(l) shall limit the ability of the PTOs to
submit a filing pursuant to Section 3.04(g) to modify regional rates in the
event the PTOs conclude that a filing to modify regional rates is required due
to unanticipated circumstances, provided that the PTOs shall provide such
notification to the stakeholder Participant Committee or undertake such
consultation with the stakeholder Technical Committee(s) and Participant
Committee as is possible under the circumstances and shall provide the
Participants Committee with a written statement setting forth the circumstances
that do not permit the notification or consultation otherwise required by this
Section 3.04(l).

(v)      The process set forth in this Section 3.04(l) shall not apply to
filings related to regional rates submitted to the FERC on an informational
basis.  The applicable process for review of such informational filings shall be
set forth in the ISO OATT.

(m)      Highgate Transmission Facilities (HTF).

(i)      The costs of the HTF shall be included in the transmission rates for
Regional Network Service on a phased-in basis, in accordance with Appendix B to
the Attachment F Implementation Rule of the ISO OATT, provided that:

(A) the costs of the HTF shall be fully phased into the transmission rates for
Regional Network Service in year 5 as defined in Appendix B to the Attachment F
Implementation Rule of the ISO OATT;

(B)  the HTF shall not be classified as PTF for rate purposes under the ISO
OATT; and

(C)  the rate treatment of the HTF shall establish no precedent or presumption
concerning rate treatment of any other HVDC transmission facilities.

(ii)     the HTF shall be classified as Category A Facilities, provided,
however, that the classification of the HTF as Category A facilities under this
Agreement shall establish no binding precedent or presumption concerning the
operational and other terms and conditions for other HVDC facilities over which
the ISO may obtain operational and other authority under this TOA or other ISO
operating agreements in the future.

3.05     The ISO’s Responsibilities.

(a)

In addition to its other obligations under this Agreement, in performing its
obligations and responsibilities hereunder, and in accordance with Good Utility
Practice, the ISO shall:

(i)       maintain system reliability;

(ii)      in all material respects, act in accordance with applicable Laws and
conform to, and implement, all applicable reliability criteria, policies,
standards, rules, regulations, orders, license requirements and all other
applicable NERC/NPCC Requirements, and other applicable reliability
organizations’ reliability rules, and all applicable requirements of federal or
state laws or regulatory authorities; and

(iii)     act without undue preference to any Party.

(b)       The ISO shall obtain and retain all necessary authorizations of FERC
and other regulatory authorities to function as the New England RTO and shall
possess the characteristics and perform the functions required for that purpose.

3.06

Each PTO’s Responsibilities.

(a)      From and after the Operations Date, each PTO shall, in accordance with
Good Utility Practice:

(i)      direct, physically operate, repair, and maintain its Transmission
Facilities and Local Control Centers in accordance with this Agreement,
applicable Law, and applicable Operating Procedures;  

(ii)     operate and maintain, or arrange for a third party, approved by such
PTO, in its sole discretion, to operate and maintain, one or more suitable Local
Control Centers (including any Local Control Centers maintained as back-up for a
PTO’s primary Local Control Centers).  Each PTO shall provide the ISO with
reasonable notice of any change to its Local Control Center(s) and shall
coordinate with the ISO to ensure that such a change will not adversely affect
the reliable operation of the New England Transmission System.  Each PTO shall
have the responsibility to ensure that its Local Control Center(s) will:
 operate PTO Transmission Facilities on a 24 hour basis, implement the
instructions, orders and directions received from the ISO in the exercise of its
Operating Authority in accordance with Section 3.02, and perform the following
functions in accordance with applicable Operating Procedures:

(A)      switching and tagging;

(B)      on-line monitoring;

(C)      security analysis;

(D)      dispatch voltage and reactive power, provided that the ISO shall
dispatch voltage and reactive power to the extent the Local Control Centers are
unable to maintain normal voltage schedules;

(E)       coordinate the development of settings for dynamic reactive resources,
FACTS controllers, special protection systems, PARS, and other similar dynamic
equipment that affects power flows;

(F)       implementation of the PTO Local Restoration Plan and development of
modifications to such PTO Local Restoration Plans, subject to the approval of
the ISO in order to coordinate and promote the reliability of the Restoration
Plans;

(G)       operation and maintenance of communication systems and software;

(H)       implementation of voltage reduction measures;

(I)        implementation of Load Shedding;

(J)        coordinate with the ISO and the other PTOs with respect to congestion
management efforts and, to the extent applicable, demand-side management and
distributed generation efforts, provided that a PTO employee who is engaged in
such coordination and who is not a Local Control Center employee shall be
subject to the same standards of conduct and applicable provisions of the ISO
Information Policy as a Local Control Center employee; and

(K)      coordinate with other entities interconnected with the New England
Transmission System.  

(iii)       cooperate with the ISO’s performance of the monitoring and audits in
connection with all monitoring and compliance provisions detailed in Section
3.02(i) of this Agreement;

(iv)       consistent with practice prior to the Operations Date, designate its
Local Control Centers to serve as back up to the ISO reliability functions until
the ISO re-establishes operational control at its own Back-up Control Center;
provided that, in such situations, necessary information will be made available
to such Local Control Centers to facilitate the continued operation of the New
England Transmission System and that each PTO will comply with Section 11.09 and
the ISO Information Policy on file with FERC to prevent such information from
reaching any unauthorized person or entity;

(v)       collaborate with the ISO with respect to:

(A)      the development of Rating Procedures,

(B)      the establishment of ratings for each PTO’s New Transmission
Facilities;

(C)       the establishment of ratings for each PTO’s Acquired Transmission
Facilities that do not have an existing rating as of the Operations Date, and

(D)

the establishment of any changes to existing ratings for Transmission Facilities
in effect as of the Operations Date.

To the extent there is any disagreement between the ISO and any PTO or PTOs
concerning Rating Procedures or the rating of a Transmission Facility owned by
such PTO or PTOs, such disagreement shall be the subject of good faith
negotiations between the applicable PTO or PTOs and the ISO, provided that; (x)
the applicable PTOs’ position concerning such Rating Procedures or Transmission
Facility ratings shall govern until the applicable PTOs and the ISO agree on a
resolution to such disagreement; and (y) nothing in this Section 3.06(a)(v)
shall limit the rights of the ISO or of any PTO to submit a filing under Section
206 of the Federal Power Act with respect to Transmission Facility ratings or
Rating Procedures.  During any collaboration or discussions concerning
Transmission Facility ratings, the PTOs shall continue to provide the ISO with
up-to-date ratings information in accordance with the applicable Rating
Procedures.

(vi)      undertake operating actions in accordance with any tariffs or rate
schedules approved or accepted by FERC;

(vii)     provide the ISO with the right to use a level of communications
capacity (and maintain the equipment associated with this capacity in accordance
with Good Utility Practice) on its telecommunication assets and equipment
attached to or associated with Transmission Facilities consistent with practice
prior to the Operations Date in order to supply reliability-related data
including meter, voice and data communications; continue to receive and send
(for Regulation purposes) telemetry to and from existing generators and
transmission substations; provide for the receipt of such information from
generators and substations, and provide metering data and/or telemetry to the
ISO (including providing the infrastructure for Regulation and Frequency
Response Service), as reasonably necessary for the ISO to perform its
obligations under this Agreement and the ISO OATT; provided that a PTO shall
have the unfettered right to use communications capacity on its
telecommunication assets and equipment attached to or associated with
Transmission Facilities for other business purposes to the extent such capacity
is not being used by the ISO as of the Operations Date; and provided further
that:  (1) as required by the pro forma Large Generator Interconnection
Agreement in the ISO OATT, each PTO shall include provisions in its
Interconnection Agreements with generators after the Operations Date providing
for the installation and maintenance of sufficient communications capability to
allow the ISO to exercise its Operating Authority with respect to such
generators, and (2) the ISO may include the installation of additional
communications capacity as an identified need in the regional transmission
expansion plan, in which case such installation may be included within the PTO
obligation to build set forth in, and subject to the terms and conditions in,
Section 7 of Schedule 3.09(a).

(viii)      notify the ISO prior to making changes to the operational status of
such PTO’s Category B Facilities and provide information on the operational
status of Category B Facilities consistent with practice prior to the Operations
Date;

(ix)       operate or cause to be operated its Local Area Facilities in a manner
that does not result in the violation of reliability standards applicable to the
New England Transmission System;

(x)        provide the ISO with revenue metering data or cause the ISO to be
provided with such revenue metering data;

(xi)      in all material respects, comply with all applicable laws,
regulations, orders and license requirements, and with all applicable
requirements, and with all applicable NERC/NPCC Requirements, other applicable
reliability organizations’ local reliability rules, and all applicable
requirements of federal or state laws or regulatory authorities.

(b)      Operation of Transmission Facilities During A System Failure.  Existing
Operating Procedures for use during a System Failure shall be utilized by the
ISO and the PTOs.  Any modifications to the Existing Operating Procedures for
use during a System Failure or new Operating Procedures for use during a System
Failure shall be developed by the ISO in the manner specified in Section
3.02(d).  The procedures for use during a System Failure shall provide that, in
situations where immediate action is required, each PTO’s Local Control
Center(s) shall have the authority to take the following reliability actions at
a minimum, provided that each PTO shall coordinate with the ISO as soon as
practicable upon taking such action:

(i)     Undertake those operational functions with respect to Transmission
Facilities undertaken by the ISO under non-System Failure conditions;

(ii)       Re-energize transmission facilities following breaker trips;

(iii)      Implement emergency Load Shedding and voltage reduction measures and
subsequent restoration;

(iv)      Implement Voltage/VAR control;

(v)       Adjust PARS settings;

(vi)      Dispatch generation as necessary to preserve system reliability; in
accordance with applicable NERC/NPCC Requirements and ISO directives; and

(vii)    Take such other measures necessary, consistent with Good Utility
Practice, to respond to a System Failure.

Nothing in this Section 3.06(b) shall limit the right of each PTO pursuant to
Section 3.07 to take any action(s) that it deems necessary to prevent loss of
human life, injury to persons and/or damage to property.

3.07      Reserved Rights of the PTOs.  

(a)      Notwithstanding any other provision of this Agreement to the contrary,
each PTO shall retain all of the rights set forth in this Section 3.07;
provided, however, that such rights shall be exercised in a manner consistent
with applicable NERC/NPCC Requirements and applicable regulatory standards.
 This Section 3.07 is not intended to reduce or limit any other rights of a PTO
as a signatory to this Agreement or under the ISO OATT.

(i)     Nothing in this Agreement shall restrict any rights: (A) of each PTO
that is a party to a merger, acquisition or other restructuring transaction to
make filings under Section 205 of the Federal Power Act with respect to such
PTO’s reallocation or redistribution of revenues or the assignment of such PTO’s
rights or obligations, to the extent the Federal Power Act requires such
filings; or (B) of any PTO to terminate its participation in this Agreement
pursuant to Article X of this Agreement, notwithstanding any effect its
termination from the ISO may have on the distribution of transmission revenues
among other PTOs.

(ii)     Except as expressly provided in the grant of Operating Authority to the
ISO, each PTO retains all rights that it otherwise has incident to its ownership
of, and legal and equitable title to, its assets, including its Transmission
Facilities and all land and land rights, including the right to build, acquire,
sell, lease, merge, dispose of, retire, use as security, or otherwise transfer
or convey all or any part of its assets, subject to the PTO’s compliance with
Section 2.06 of this Agreement.  Subject to Article X, a PTO may, directly or
indirectly, by merger, sale, conveyance, consolidation, recapitalization,
operation of law, or otherwise, transfer all or any portion of such PTO’s
Transmission Facilities subject to this Agreement but only if such transferee or
successors shall agree in writing to be bound by terms of this Agreement.

(iii)     Any expansion or modification by a PTO of its Transmission Facilities,
any facilities constructed by a PTO to connect the facilities of a current or
proposed Transmission Customer to such Transmission Facilities, and/or any new
transmission facilities constructed by a PTO pursuant to the ISO Planning
Process shall be subject to such PTO’s right to recover, pursuant to appropriate
financial arrangements and tariffs or contracts, all  costs prudently incurred
or prudently committed to be incurred, plus a return on invested equity and
other capital, associated with constructing and owning or financing such
facilities, expansions or modifications to its Transmission Facilities, in
accordance with Schedule 3.09(a) hereof.

(iv)     The responsibilities granted to the ISO under this Agreement shall not
affect the rights of a PTO to modify or expand its Transmission Facilities, nor
confer upon the ISO any authority to direct a PTO to modify or expand its
Transmission Facilities except as provided in Schedule 3.09(a), and each PTO
shall retain all rights and responsibilities specifically assigned to PTOs
pursuant to Schedule 3.09(a).

(v)     Each PTO shall have the right to adopt and implement, consistent with
Good Utility Practice, procedures and to take such actions it deems necessary to
protect its facilities from physical damage or to prevent injury or damage to
persons or property.

(vi)

Each PTO retains the right to take whatever actions, consistent with Good
Utility Practice, it deems necessary to fulfill its obligations under applicable
Law.

(vii)     Nothing in this Agreement shall be construed as limiting in any way
the rights of a PTO to make any filing with any applicable state or local
regulatory authority.

(viii)     Each PTO may request that the ISO commit additional generators
(including specific output levels), or each PTO may take other actions permitted
under the ISO OATT and Market Rules (including self-scheduling), if the PTO
determines that additional generation is needed to ensure local area
reliability, provided that the ISO shall make the final determination whether to
commit additional generation in accordance with applicable provisions of the ISO
OATT and Market Rules

(ix)     Subject to Section 2.05, each PTO shall retain the right to enter into
Interconnection Agreements with transmission owners, generators and other
entities connecting with such PTO’s transmission facilities (including
Transmission Facilities) and to file such agreements for approval or acceptance
by FERC.  

(x)     Each PTO shall have the right to retain one or more subcontractors to
perform any or all of its obligations under this Agreement.  The retention of a
subcontractor pursuant to the terms of this Section 3.07 shall not relieve the
PTO of its primary liability for the performance of any of its obligations under
this Agreement.

(b)       Any and all other rights and responsibilities of a PTO related to the
ownership or operation of its Transmission Facilities not expressly assigned to
the ISO under this Agreement will remain with such PTO.

(c)       Nothing in this Agreement shall be deemed to impair or infringe on any
rights or obligations of the PTOs under the Federal Power Act and FERC’s rules
and regulations thereunder, provided that any such rights are not inconsistent
with the express terms of this Agreement.  Nothing contained in this Agreement
shall be construed to limit in any way the right of any PTO to take any
position, including opposing positions, in any administrative or judicial
proceeding or filing by other PTOs or the ISO, notwithstanding that such
proceeding or filing may be undertaken or made, explicitly or implicitly,
pursuant to this Agreement.

(d)      Nothing in this Agreement shall be deemed to impair or infringe on the
exemption of Publicly-Owned PTOs, under Section 201(f) of the Federal Power Act,
from the obligations and requirements of the Federal Power Act.  Notwithstanding
anything to the contrary in this Agreement, nothing contained herein shall
subject any Publicly-Owned PTO to any requirement or obligation imposed by the
Federal Power Act that would not apply to such Publicly-Owned PTO in the absence
of this Agreement.

3.08      Repair and Maintenance of Transmission Facilities.

(a)       Planning, Scheduling, and Approval of Transmission Facility Outages.

(i)     Each PTO shall submit to the ISO long-term plans for Transmission
Facility outages, shall submit to the ISO schedules for Transmission Facility
outages, and shall obtain ISO approval for Transmission Facility outages in
accordance with, and to the extent required by, Market Rule 1.

(ii)    Notwithstanding any of the foregoing, nothing in this Section 3.08 shall
be construed to require a PTO to reschedule an outage of a Transmission Facility
or to require a PTO to refrain from initiating switching and tagging procedures
to take a Transmission Facility out of service or place it back into service to
the extent a PTO determines that such outage or actions are necessary to prevent
injury or damage to persons or property or to protect its facilities from
physical damage, in accordance with Section 3.07(a)(v) of this Agreement.

(b)     Recovery of Transmission Outage Rescheduling Costs.  The PTO(s) shall
have the right, either collectively pursuant to and in accordance with Section
3.04(b), or individually pursuant to and in accordance with Section 3.04(a), to
file a schedule to the ISO OATT that will provide for reimbursement to the
affected PTO(s) for any direct costs incurred by the PTO(s) due to the ISO’s
rescheduling or revocation of a previously scheduled or approved Transmission
Facility outage to the extent the ISO reschedules or revokes a previously
scheduled or approved Transmission Facility outage in accordance with Market
Rule 1.

(c)      Annual Assessment of Outage Coordination Efforts.  The ISO shall
prepare and issue annual public reports on the scheduling and coordination of
transmission outages.  Each such annual report shall: (i) assess the accuracy of
the ISO’s estimation of congestion and RMR cost impacts and the accuracy of PTO
and other inputs used in such estimation; (ii) assess any long term impacts of
the ISO’s exercise of its authority to require the rescheduling of transmission
maintenance outages and. (iii) include analyses and data which could allow a PTO
to identify potential opportunities for incentives based on efficient
coordination of outages and other operational measures that will reduce
congestion costs or increase operational flexibility.  The ISO shall provide a
draft of each such annual report to the PTOs and interested stakeholders prior
to issuing a final report and shall consider the input of the PTOs and
interested stakeholders in preparing such reports, subject to any applicable
restrictions set forth in the ISO Information Policy on file with FERC.

(d)     Development of Incentive Proposals.  Notwithstanding any other provision
in this Agreement, the ISO will apply reasonable efforts to work actively with
any interested PTO(s) to analyze alternatives including incentives adopted in
other markets and to provide input for use by the interested PTO(s) in
developing the design of incentive rates or mechanisms for regional congestion
cost reduction.  The ISO will work with other stakeholders in a similar fashion
if so requested.  Any such incentive proposal shall be filed by a PTO or PTOs
with FERC in accordance with Section 3.04(a) or Section 3.04(b) as applicable.
 Such incentive mechanisms shall be designed to further improve coordination of
outages or operational measures in a manner that will reduce overall congestion
or RMR costs.  Any PTO incentive must be approved or accepted by FERC.  Each PTO
developing an incentive proposal shall attempt to reach agreement with the ISO
before filing an incentive proposal with FERC.  The ISO may submit filings to
the FERC (including a protest or a complaint under Section 206 of the Federal
Power Act) raising any questions or concerns that it may have concerning a
specific incentive proposal, provided that the ISO shall not contend that an
incentive proposal is inappropriate or oppose the proposal on the ground that
 the PTOs have agreed to the provisions of Section 3.08 of this Agreement.

(e)     Market Monitoring of Outage Scheduling.  The Market Monitoring Unit of
the ISO shall monitor the outage scheduling activities of the PTOs.  The Market
Monitoring Unit of the ISO shall have the right to request that each PTO provide
information to the Market Monitoring Unit concerning the PTO’s scheduling of
Transmission Facility outages, including the rescheduling or cancellation of any
Planned, Scheduled or Approved Outage, and the PTO shall provide such
information to the Market Monitoring Unit in accordance with Section 11.09(c) of
this Agreement.

(f)        Damage or Destruction of Transmission Facilities.

(i)     If, at any time during the Term, any of a PTO’s Transmission Facilities
are damaged or destroyed, then, such PTO shall determine, in its sole
discretion, consistent with Good Utility Practice and applicable Law, whether or
not (and if so, in what manner) to restore or cause the restoration of such
damaged or destroyed Transmission Facilities to substantially the same
condition, character or use as existed before the damage or destruction, if at
all, provided that such PTO shall consult with the ISO prior to making such
determination and shall comply with the requirements specified in Section 2.06.

(ii)     Nothing in this Section 3.08(f) shall limit the authority of the ISO to
direct a PTO to modify or expand its Transmission Facilities in accordance with
the ISO Planning Process, subject to the terms and conditions of Schedule
3.09(a) hereof.

3.09      Planning and Expansion.

(a)     Each PTO shall perform all of its responsibilities, and exercise each of
its rights, with respect to the planning and expansion of the New England
Transmission System in accordance with the ISO OATT and Schedule 3.09(a) hereto.
 The ISO shall perform all of its responsibilities pursuant to the ISO Planning
Process set forth in the ISO OATT.  Each PTO shall engage in planning for its
Local Area Facilities in a manner that is consistent with applicable NERC/NPCC
Requirements, Good Utility Practice and the ISO OATT.  The ISO and each PTO
shall perform all such responsibilities in accordance with applicable Laws and
Good Utility Practice.  Nothing in this Agreement shall be construed to impose
on any PTO an obligation to build transmission facilities except as provided in
Schedule 3.09(a) hereto.

(b)     The ISO shall utilize the Planning Procedures relating to the planning
and expansion of the New England Transmission System.  The Planning Procedures
shall initially consist of the Planning Procedures in existence on the
Operations Date (hereinafter “Existing Planning Procedures”).  Such Existing
Planning Procedures shall consist of those Planning Procedures listed in
Schedule 3.09(b).  The ISO shall develop any modifications to Planning
Procedures (including Existing Planning Procedures) and any new Planning
Procedures that it may deem necessary or appropriate in coordination with the
PTOs  and other stakeholders.  In the event that the ISO and the applicable
PTO(s) disagree about modifications to the portions of the Planning Procedures
related to the planning and expansion of Transmission Facilities or any new
Planning Procedures related to the planning and expansion of Transmission
Facilities, the affected PTO(s) will have the opportunity to submit the dispute
for resolution in accordance with the dispute resolution provisions set forth in
Section 11.14 herein.  Pending such resolution, the ISO shall have the authority
to implement any such new Planning Procedures or modified Planning Procedures.

3.10     Invoicing, Collection and Disbursement of Customer Payments.  

(a)     Invoicing as of Operations Date.  Except as provided in Section
3.10(a)(ii) and beginning on the Operations Date, the ISO will administer its
current net settlement system, including invoicing of charges to Transmission
Customers for Transmission Services on the Transmission Facilities as follows:

(i)     The charges invoiced by the ISO shall include the following (each, an
“Invoiced Amount”):

(A)     any and all revenue requirements, rates, charges, fees and/or penalties
for Transmission Service under the ISO OATT and related service agreements which
the PTOs have filed with FERC pursuant to Section 3.04(b) and which have been
accepted by FERC, including without limitation recovery of wholesale or retail
stranded costs, other than amounts billed directly by PTOs pursuant to Section
3.10(a)(ii) below; and

(B)     any and all rates, charges, fees and/or penalties under interconnection
agreements which have been filed with and accepted by FERC, other than amounts
billed directly by PTOs pursuant to Section 3.10(a)(ii) below.

(ii)      Payments relating to Grandfathered Transmission Agreements, all
services provided by a PTO pursuant to its Local Service Schedule on or after
the Operations Date, interconnection agreements that provide for payment to
PTOs, and any other payments made directly to the PTOs prior to the Operations
Date shall continue to be invoiced by the PTOs and shall not be invoiced by the
ISO; provided that, notwithstanding the foregoing, each PTO and the ISO may
enter into separate agreements such that the ISO provides invoicing services for
such payments

(iii)    The ISO shall remit or credit to the PTOs, consistent with the ISO
Tariff and the net settlement system, any and all payments received or collected
from Transmission Customers for Invoiced Amounts in accordance with this
Agreement and directions provided to the ISO by the PTO Administrative
Committee.  The PTO Administrative Committee shall provide such directions to
the ISO in accordance with the Disbursement Agreement among the PTOs.  The PTO
Administrative Committee (or such subcommittee as the PTO Administrative
Committee shall designate for such purpose) shall also respond to any ISO
questions or requests for clarification concerning such directions; provided
that the ISO shall be able to rely upon the decision of the PTO Administrative
Committee unless and until it receives notification from the PTO Administrative
Committee or from a Governmental Authority of reversal of such direction by any
Governmental Authority with jurisdiction over this Agreement.

(b)     Changes to the ISO OATT After Operations Date.  After the Operations
Date, the ISO may file with FERC proposed amendments to the ISO OATT in
accordance with Section 3.04 to effect changes in the invoicing and collection
of the charges specified in Section 3.10(a)(i), provided that the proposed
amendments to the ISO OATT will not, without the consent of the PTOs:

(i)     effect any changes relating to the ISO OATT requirements of letters of
credit, deposits, and/or other financial assurances (collectively, the
“Financial Assurances”) to be provided by any party providing payments to the
ISO in connection with the purchase of any goods or services provided by PTOs or
any Market Participants (such parties, collectively, “ISO Customers”) or the ISO
that would in any way, individually or in the aggregate, materially reduce the
level of collateral protection provided by Financial Assurances for Invoiced
Amounts from that on the date of execution of this Agreement;

(ii)      change the reallocation provisions under the ISO Tariff (including the
ISO’s billing policy thereunder) for payment defaults for Transmission Service;

(iii)     change any reallocation provisions under the ISO Tariff (including the
ISO’s billing policy thereunder) for payment defaults for any services or
products under the ISO Tariff other than Transmission Service in any way that
imposes any obligation on the PTOs, in their capacity as owners of Transmission
Facilities, to bear any costs of that reallocation of payment defaults;

(iv)      lower the PTO’s priority in payments for amounts collected by the ISO;
or

(v)       be inconsistent with any provision of this Agreement.

(c)      The ISO’s Collection Obligations and Application of Financial
Assurances Policies.

(i)      If a Transmission Customer defaults on any payment of any PTO Invoiced
Amount (the “Owed Amounts”), the ISO shall take all necessary actions to execute
or call upon any Financial Assurances held by the ISO attributable to such
Transmission Customer.

(ii)     In connection with a default on payment of an Invoiced Amount by a
Transmission Customer, the ISO shall, upon the request of the PTO AC, take those
actions necessary to suspend Transmission Services to such defaulting
Transmission Customer, including making a filing under Section 205 of the
Federal Power Act to seek consent to suspend such Transmission Services;
provided that the ISO need not suspend Transmission Services until FERC approval
is first obtained.  This provision shall not preclude the ISO from suspending
service or making a filing under Section 205 of the FPA to seek to suspend
Transmission Services or other services under the Tariff in any other
circumstances.

(d)      No Pledge of Invoiced Amounts.  The ISO shall not create, incur, assume
or suffer to exist any lien, pledge, security interest or other change or
encumbrance, or any other type of preferential arrangement (including a banker’s
right of set off) against any Invoiced Amounts, any accounts receivables
representing Invoiced Amounts, the settlement account maintained by the ISO into
which payments on Invoiced Amounts are made and from which remittances are made
to the PTOs or any Financial Assurances.

3.11

Grandfathered Transmission Agreements.  

(a)       Notwithstanding any other provision of this Agreement, Excepted
Transactions will remain in effect for the terms of such agreements.  Consistent
with practice prior to the Operations Date, the ISO shall exercise its Operating
Authority and otherwise fulfill its responsibilities under this Agreement in a
manner that is consistent with and does not modify or abrogate the terms and
conditions of such Excepted Transactions.

(b)       Notwithstanding any other provision of this Agreement, Grandfathered
Intertie Agreements, as set forth in Schedule 3.11(b), will remain in effect for
the terms of such agreements.  Consistent with practice prior to the Operations
Date, the ISO shall exercise its Operating Authority and otherwise fulfill its
responsibilities under this Agreement in a manner that is consistent with and
that does not modify or abrogate the terms and conditions of such Grandfathered
Intertie Agreements.

(c)        Nothing in this Agreement shall require the modification or
abrogation of Grandfathered Interconnection Agreements, as set forth in Schedule
3.11(c).  Consistent with practice prior to the Operations Date, the PTOs agree
to exercise their rights under Grandfathered Interconnection Agreements with
generators to direct or request that generators take certain actions as needed
to facilitate the exercise of Operating Authority by the ISO and the reliable
operation of the New England Transmission System.

(d)       All payments due to the PTOs under Grandfathered Transmission
Agreements shall continue to be invoiced and collected by the PTOs in accordance
with the terms of those agreements and shall not be invoiced or collected by the
ISO.  Notwithstanding the foregoing, each PTO and the ISO may enter into
separate agreements such that the ISO provides invoicing services for such
payments.

(e)       Nothing in this Agreement shall alter the standards, procedures or
requirements applicable to the modification of any Grandfathered Transmission
Agreement.

3.12     Subcontractors.  Each PTO acknowledges and agrees that, subject to the
terms set forth herein, including Section 6.07, the ISO has the right to retain
one or more subcontractors to perform any or all of its obligations under this
Agreement.  The retention of a subcontractor pursuant to the terms of this
Section 3.12 shall not relieve the ISO of its primary liability for the
performance of any of its obligations under this Agreement.

3.13     Municipal/Tax-Exempt Utilities.

(a)       The Parties to this Agreement hereby recognize the tax-exempt status
of any tax-exempt bonds or other evidence of indebtedness of Publicly-Owned PTOs
used to finance any Publicly-Owned PTO’s Transmission Facilities.  Nothing in
this Agreement is intended to, and nothing in this Agreement should be construed
in a manner that would, jeopardize the tax-exempt status of any tax-exempt bonds
or other debt used to finance any Publicly Owned PTO’s Transmission Facilities.
 The Parties to this Agreement contemplate that, as to Publicly-Owned PTOs, this
Agreement will be deemed to be a “contract for the operation of an electric
transmission facility by an independent entity” which “does not constitute
private business use” of their Transmission Facilities under regulations of the
Internal Revenue Service appearing, inter alia, in 26 C.F.R. § 1.141-7(g)(1)(ii)
and subsequently adopted regulations of similar intent and coverage.  

(b)        In the event of a change in the nature of this Agreement that would
jeopardize the tax-exempt status of any tax-exempt bonds or other debt used to
finance Publicly-Owned PTO’s Transmission Facilities, or a change in the state
or federal income tax treatment of the arrangements contemplated by this
Agreement, or any other  set of circumstances, the effect of which would be to
render the participation of Publicly-Owned PTOs in the arrangements established
by this Agreement inconsistent with the maintenance of the tax-exempt status of
bonds or other debt used to finance any Publicly-Owned PTO’s Transmission
Facilities, the Parties agree, if so requested, to undertake Commercially
Reasonable Efforts to develop revised or replacement arrangements that will
enable the Publicly-Owned PTOs to authorize the ISO to exercise Operating
Authority over the Publicly-Owned PTOs’ Transmission Facilities without
incurring adverse state or federal income tax treatment of their outstanding
bonds or other debt used to finance any Publicly-Owned PTO’s Transmission
Facilities, and will otherwise maintain the tax-exempt status of Publicly-Owned
PTOs’ outstanding bonds or other debt used to finance any Publicly-Owned PTO’s
Transmission Facilities.  If, and to the extent that, the Parties to this
Agreement are not able to accommodate the changes described in this subparagraph
(b), the Parties will undertake Commercially Reasonable Efforts to develop an
alternative means for Publicly-Owned PTOs to (i) transfer Operating Authority as
to its Transmission Facilities to ISO-NE, and (ii) recover the costs of its PTF
facilities in the same manner and by the same means as PTOs under this
Agreement.

(c)     In the event that an electric cooperative or membership corporation that
owns PTF and has debt financed or guaranteed by the Rural Utilities Service
(“RUS”) of the United States Department of Agriculture (a “Cooperative TO”)
becomes a signatory to this Agreement, this Agreement shall become effective as
to that Cooperative TO only upon approval of such participation by the RUS, to
the extent required by RUS regulations, including those regulations currently
codified at 7 C.F.R. § 1717.608 and subsequently adopted regulations of similar
intent and coverage.  Should such approval be denied or conditioned by the RUS
in a manner unacceptable to the Cooperative TO, the other PTOs or the ISO, the
other PTOs and the ISO will consult with the affected Cooperative TO and, if so
requested, will undertake Commercially Reasonable Efforts to resolve to the
extent practicable the objections articulated (and/or conditions imposed) by the
RUS to the participation of the Cooperative TO in the arrangements contemplated
by this Agreement.  If, and to the extent that, the Parties to this Agreement
are not able to accommodate the concerns expressed by the RUS as to the
participation of such Cooperative TO, the Parties will undertake Commercially
Reasonable Efforts to develop an alternative means for such Cooperative TO to
(i) transfer Operating Authority as to its Transmission Facilities to ISO-NE,
and (ii) recover the costs of its PTF facilities in the same manner and by the
same means as PTOs under this Agreement.

(d)       Nothing in this TOA or any other ISO agreement shall require any PTO
on whose behalf Tax-Exempt Debt has been or will be issued, or which will issue
Tax-Exempt Debt, to refund prior Tax-Exempt Debt or to violate restrictions
applicable to facilities financed with Tax-Exempt Debt including contractual
restrictions and covenants regarding use of such facilities.

(e)       Nothing contained in this Agreement shall be construed to require any
Publicly-Owned PTO:  (i) to act in contravention of, or (ii) to refrain from
acting where failure to act would be in contravention of, or (iii) to constitute
consent or acquiescence by any Publicly-Owned PTO to any action or failure to
act of any other Party in contravention of the laws of any State governing the
organization or operation of the Publicly-Owned PTO.

3.14

No Impairment of the ISO’s Other Legal Rights and Obligations.

Nothing in this Agreement shall be deemed to impair or infringe on any rights or
obligations of the ISO under the Federal Power Act and FERC’s rules and
regulations thereunder, including the ISO’s rights and obligations to submit
filings to recover its administrative, capital, and other costs, provided that
any such rights are not inconsistent with the express terms of this Agreement.
 During the Term of this Agreement, the ISO shall:

(a)        have the rights and obligations to design, develop, operate, maintain
and administer the New England Markets and congestion pricing mechanisms
(including the exclusive right to make Section 205 filings relating to the
Market Rules in accordance with Section 3.04),

(b)       have the rights to undertake actions relating to congestion pricing
and management in accordance with this Agreement, ISO Market Rules, and
applicable FERC orders.

Nothing in this Agreement shall be deemed to impair or infringe on such rights
and obligations.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

4.01

Representations and Warranties of Each PTO.  As of the time of execution of this
Agreement, each PTO, severally, represents and warrants to the ISO and each
other PTO as follows:

(a)

Organization. It is duly organized, validly existing and in good standing under
the laws of the state of its organization.

(b)         Authorization. It has all requisite power and authority to execute,
deliver and perform this Agreement; the execution, delivery and performance by
such PTO of this Agreement have been duly authorized by all necessary and
appropriate action on the part of such PTO; and this Agreement has been duly and
validly executed and delivered by such PTO and constitutes the legal, valid and
binding obligations of such PTO, enforceable against such PTO in accordance with
its terms; provided, however, that as to Massachusetts Publicly-Owned PTOs, this
representation and warranty shall not be binding unless and until they shall
have first obtained a finally adjudicated declaratory ruling from the
Massachusetts courts that the transfer of Operating Authority over their
Transmission Facilities is lawful and permissible under the Massachusetts
General Laws.

(c)         No Breach. The execution, delivery and performance by such PTO of
this Agreement will not result in a breach of any terms, provisions or
conditions of any agreement to which such PTO is a party which breach has a
reasonable likelihood of materially and adversely affecting such PTO’s
performance under this Agreement.

(d)         Transmission Facilities.  Except as set forth on Schedule 4.01(d),
such PTO has listed on one of Schedule 2.01(a) or Schedule 2.01(b), all of the
transmission facilities with a voltage level of 69 kV or greater that it owns in
the New England Control Area as of the Operations Date and all of the
transmission facilities leased to it with a voltage level of 69 kV or greater in
the New England Control Area as of the Operations Date.

(e)           NO WARRANTY REGARDING EACH PTO’S TRANSMISSION FACILITIES.  IN
CONNECTION WITH EACH PTO’S GRANT OF OPERATING AUTHORITY TO THE ISO OVER SUCH
PTO’S TRANSMISSION FACILITIES PURSUANT TO THE TERMS OF THIS AGREEMENT, SUCH
PTO’S TRANSMISSION FACILITIES ARE BEING MADE AVAILABLE PURSUANT TO THIS
AGREEMENT TO THE ISO “AS IS, WHERE IS,” AND SUCH PTO IS NOT MAKING ANY
REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED,
CONCERNING SUCH TRANSMISSION FACILITIES, INCLUDING, IN PARTICULAR, ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXPRESSLY EXCLUDED AND DISCLAIMED.  THE FOREGOING PROVISION IS NOT INTENDED TO
LIMIT OR CONDITION ANY OBLIGATIONS OF THE PTOS EXPRESSLY PROVIDED FOR ELSEWHERE
IN THIS AGREEMENT.

4.02      Representations and Warranties of the ISO.  

As of the time of execution of this Agreement, the ISO represents and warrants
to each PTO as follows:

(a)       Organization. It is duly organized, validly existing and in good
standing under the laws of the state of its organization.

(b)       Authorization. It has all requisite power and authority to execute,
deliver and perform this Agreement; the execution, delivery and performance by
the ISO of this Agreement have been duly authorized by all necessary and
appropriate action on the part of the ISO; and this Agreement has been duly and
validly executed and delivered by the ISO and constitutes the legal, valid and
binding obligation of the ISO, enforceable against the ISO in accordance with
its terms.

(c)       No Breach. The execution, delivery and performance by the ISO of this
Agreement will not result in a breach of any of the terms, provisions or
conditions of any agreement to which the ISO is a party which breach has a
reasonable likelihood of materially and adversely affecting the ISO’s
performance under this Agreement.

ARTICLE V

COVENANTS OF THE PTOS

5.01      Covenants of Each PTO.  Each PTO covenants and agrees that during (i)
the Term, or (ii) the period expressly specified herein, as applicable, such PTO
shall comply with all covenants and provisions of this Article V, except to the
extent the ISO and the number of PTOs necessary to amend this Agreement pursuant
to Section 11.04(a) consent in writing to waive such covenants or performance is
excused pursuant to Section 11.13(b).  

5.02      Financial Statements and Filings.  If a PTO’s financial statements,
permit applications or any other filing with any Governmental Authority are
publicly available, such PTO shall, upon request by the ISO, provide the ISO
information sufficient to allow the ISO to locate such financial statements,
permit applications or other filings, including the date and place of the filing
of the relevant documents.

5.03      Expenses.  Except to the extent specifically provided herein, all
costs and expenses incurred by a PTO in connection with the negotiation of this
Agreement shall be borne by such PTO; provided that nothing herein shall prevent
such PTO from recovering such expenses in accordance with applicable law.

5.04      Consents and Approvals.

(a)      Each PTO shall exercise Commercially Reasonable Efforts to promptly
prepare and file all necessary documentation to effect all necessary
applications, notices, petitions, filings and other documents, and shall
exercise Commercially Reasonable Efforts to obtain (and will cooperate with each
other in obtaining) any consent, acquiescence, authorization, order or approval
of, or any exemption or nonopposition by, any Governmental Authority required to
be obtained or made by such PTO in connection with this Agreement or the taking
of any action contemplated by this Agreement.

(b)      Each PTO shall exercise Commercially Reasonable Efforts to obtain
consents of all other third parties necessary to the performance of this
Agreement by such PTO.  Each PTO shall promptly notify the ISO of any failure to
obtain any such consents and, if requested by the ISO, shall provide copies of
all such consents obtained by such PTO.

(c)      Nothing in this Section 5.04 shall require any PTO to pay any sums to a
third party, including any Governmental Authority, excluding filing fees paid to
any Governmental Authority in connection with a filing necessary or appropriate
to further action.

5.05      Notice and Cure.  Each PTO shall notify the ISO and each other PTO in
writing of, and contemporaneously provide the ISO and each other PTO with true
and complete copies of any and all information or documents relating to, any
event, transaction or circumstance, as soon as practicable after it becomes
Known to such PTO, that causes or shall cause any covenant or agreement of such
PTO under this Agreement to be breached or that renders or shall render untrue
any representation or warranty of such PTO contained in this Agreement as if the
same were made on or as of the date of such event, transaction or circumstance.
 The PTO shall use all Commercially Reasonable Efforts to cure such event,
transaction or circumstance as soon as practicable after it becomes Known to
such PTO.  No notice given pursuant to this Section 5.05 shall have any effect
on the representations, warranties, covenants or agreements contained in this
Agreement for purposes of determining satisfaction of any condition contained
herein or shall in any way limit the ISO’s or any other PTO’s right to seek
indemnity under Article IX.

ARTICLE VI

COVENANTS OF THE ISO

6.01     Covenants of the ISO.  The ISO covenants and agrees that during (i) the
Term, or (ii) the period expressly specified herein, as applicable, the ISO
shall comply with all covenants and provisions of  this Article VI, except to
the extent the Parties consent in writing to a waiver of such covenants or
performance is excused pursuant to Section 11.13(b).

6.02      Financial Statements and Filings.  

(a)      To the extent not provided to stakeholders generally or made publicly
available by the ISO, the ISO shall make available to each PTO:  (i) quarterly
unaudited financial statements within sixty (60) days after each quarter end and
(ii) annual audited financial statements within one hundred twenty (120) days
after each fiscal year end.  In each instance, the financial statements made
available by the ISO pursuant to (i) and (ii) above shall be prepared in
accordance with Generally Accepted Accounting Principles and shall be true and
correct in all material respects.  

(b)       If financial statements, permit applications or any other filing with
any Governmental Authority are publicly available, the ISO shall, upon request
by a PTO, provide such PTO information sufficient to allow such PTO to locate
such financial statements, permit applications or other filings including the
date and place of the filing of the relevant documents.

6.03      Expenses.  Except to the extent specifically provided herein, all
costs and expenses incurred by the ISO in connection with the negotiation of
this Agreement shall be borne by the ISO; provided that nothing herein shall
prevent the ISO from recovering such expenses in accordance with applicable law.

6.04      Consents and Approvals.

(a)      The ISO shall exercise Commercially Reasonable Efforts to promptly
prepare and file all necessary documentation to effect all necessary
applications, notices, petitions, filings and other documents, and shall
exercise Commercially Reasonable Efforts to obtain (and will cooperate with each
PTO in obtaining) any consent, acquiescence, authorization, order or approval
of, or any exemption or nonopposition by, any Governmental Authority required to
be obtained or made by the ISO in connection with this Agreement or the taking
of any action contemplated by this Agreement.

(b)      The ISO shall exercise Commercially Reasonable Efforts to obtain
consents of all other third parties necessary to performance of this Agreement
by the ISO. The ISO shall promptly notify each PTO of any failure or anticipated
failure to obtain any such consents and, if requested by such PTO, shall provide
copies of all such consents obtained by the ISO.

(c)      Nothing in this Section 6.04 shall require the ISO to pay any sums to a
third party, including any Governmental Authority, excluding filing fees paid to
any Governmental Authority in connection with a filing necessary or appropriate
to discharge its obligations hereunder.

6.05      Notice and Cure.  The ISO shall notify each PTO in writing of, and
contemporaneously shall provide each PTO with true and complete copies of any
and all information or documents relating to, any event, transaction or
circumstance, as soon as practicable after it becomes Known to the ISO, that
causes or shall cause any covenant or agreement of the ISO under this Agreement
to be breached or that renders or shall render untrue any representation or
warranty of the ISO contained in this Agreement as if the same were made on or
as of the date of such event, transaction or circumstance.  The ISO shall use
all Commercially Reasonable Efforts to cure such event, transaction or
circumstance as soon as practicable after it becomes Known to the ISO.  No
notice given pursuant to this Section 6.05 shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein or
shall in any way limit any right of a PTO to seek indemnity under Article IX.

6.06      Other PTOs.  

(a)      The ISO shall not perform, or enter into an agreement to perform, any
Operating Authority or other RTO functions set forth in Section 3.02 or any
other portion of this Agreement for any transmission utility in the New England
Control Area subject to the jurisdiction of FERC unless such transmission
utility enters into and becomes a Party to this Agreement pursuant to Section
11.05; provided, however, that this Section 6.06 shall not apply to agreements
with owners of ties to other Control Areas, agreements with owners of Merchant
Facilities, agreements with generators (to the extent the ISO obtains operating
authority over transmission tie lines owned by generators through such
agreements), or agreements with Independent Transmission Companies.  

(b)      The ISO may enter into agreements to perform Operating Authority or
other RTO functions for one or more transmission utilities in a Control Area
outside of New England.  If the ISO enters into an agreement to perform
Operating Authority or other RTO functions for one or more transmission
utilities in an area contiguous to the New England Control Area, such agreement
shall not:  (i) materially and adversely affect the ISO’s ability to perform
Operating Authority for any PTO, or (ii) be unduly preferential to any
transmission utility similarly situated to any PTO; provided that, if a PTO
believes that a proposed agreement to perform Operating Authority or other RTO
functions for one or more transmission utilities in a Control Area contiguous to
the New England Control Area violates the immediately foregoing proviso, such
PTO may notify the ISO, within thirty (30) days after the receipt of the
proposed agreement, of its desire to negotiate the additional or modified terms
and conditions of this Agreement necessary to relieve said adverse effect or
undue preference and if such negotiation is not concluded within thirty (30)
days after said notice, either Party may seek to resolve the dispute in
accordance with Section 11.14 of this Agreement and may file the additional or
modified terms and conditions of this Agreement necessary to relieve said
adverse effect or undue preference for approval by the FERC.  Notwithstanding
anything else in this agreement, including Section 11.04, the PTO proposing any
additional or modified terms and conditions of this Agreement shall not be
required to demonstrate that the existing terms and conditions of this Agreement
are unjust and unreasonable if the ISO has agreed to or the FERC approves the
proposed additional or modified terms and conditions in an agreement with
transmission utilities in a Control Area contiguous to the New England Control
Area.  The limitations and procedures in this Section 6.06(b) shall not apply to
the ISO’s execution and performance of Coordination Agreements (or amendments
thereto) with the operators of neighboring Control Areas, to the administration
of Interconnection Agreements with neighboring Control Areas, or to the ISO’s
provision of reliability services to New Brunswick Power Corporation.

(c)      Nothing in this Agreement shall be construed as granting any
FERC-jurisdictional Initial PTO or Additional PTO the right to recover the costs
of its Transmission Facilities pursuant to the ISO OATT or any other regulated
tariff absent approval or acceptance by the FERC for such cost recovery.  The
Parties hereto expressly reserve their rights to oppose a request for such cost
recovery for any potential PTO that is not recovering its transmission costs
pursuant to FERC regulated transmission tariffs prior to the Operations Date.

6.07      Management Agreements.  The ISO shall not enter into any management
agreement relating to the provision of transmission services with any Person,
including a transmission-owning utility, unless such agreement:  (a) has been
approved by FERC; (b) does not violate the ISO’s Code of Conduct and is on an
arms-length basis; or (c) if for an aggregate amount of $1,000,000 or more for a
contract with any Participant in the New England Markets, including PTOs, is the
result of a competitive solicitation process, the outcome of which is based on
factors that include, among others, skill, qualifications, costs, reputation,
and associated risks.

6.08      ISO Line of Business; Non-Profit-Status.  The ISO shall not be
operated on a for-profit basis.  This provision is not intended to require the
ISO to maintain its status as an entity not subject to federal or state taxes,
to require the ISO to remain a Delaware not-for-profit corporation or to assure
that in any particular year that the ISO’s revenues do not exceed its expenses.
 The ISO shall not pay dividends or use its net earnings other than to offset
ISO operating and capital expenses and maintain reasonable reserves.

ARTICLE VII

TAX MATTERS

            7.01      Responsibility for PTO Taxes.  Each PTO shall prepare and
file all Tax Returns and other filings related to its Transmission Business and
Transmission Facilities and pay any Tax liabilities related to its Transmission
Business and Transmission Facilities.  The ISO shall not be responsible for, or
required to file, any Tax Returns or other reports for any PTO and shall have no
liability for any Taxes related to any PTO’s Transmission Business or
Transmission Facilities.  No PTO shall be responsible for, or required to file,
any Tax Returns or other reports for any other PTO and shall have no liability
for any Taxes related to any other PTO’s Transmission Business or Transmission
Facilities.  The ISO and each PTO hereby agree that, for tax purposes, a PTO’s
Transmission Facilities shall be deemed to be owned by such PTO.

            7.02      Responsibility for ISO Taxes.  The ISO shall prepare and
file all Tax Returns and other filings related to its operations and pay any Tax
liabilities related to its operations.  No PTO shall be responsible for, or
required to, file any Tax Returns or other reports for the ISO and shall have no
liability for any Taxes related to the ISO’s operations.




ARTICLE VIII

RELIANCE; SURVIVAL OF AGREEMENTS

             8.01      Reliance; Survival of Agreements.  Notwithstanding any
right of any Party (whether or not exercised) to investigate the accuracy of any
of the matters subject to indemnification by any other Party contained in this
Agreement, each of the Parties has the right to rely fully upon the
representations, warranties, covenants and agreements of each other Party
contained in this Agreement.  The provisions of Sections 11.01, 11.09, 11.13 and
11.17 and Articles VII and IX shall survive the termination of this Agreement.
 With respect to Section 3.10 of this Agreement, the ISO will perform final
billing consistent with Section 3.10 of this Agreement for all services provided
until the Termination Date.


ARTICLE IX

INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITIES  

9.01      Indemnification.

(a)      Subject to Section 9.06(b) through 9.06(e), (i) each PTO shall
severally release, indemnify, and hold harmless the ISO from and against any and
all damages, losses, liabilities, obligations, claims, demands, suits,
proceedings, recoveries, judgments, settlements, costs and expenses, court
costs, attorney fees, and all other obligations (each, an “Indemnifiable Loss”)
asserted against the ISO by a Person that is not a Party to this Agreement (a
“Third Party”) including but not limited to any action by a PTO employee, to the
extent alleged to result from, arise out of or be related to such PTO’s acts or
omissions that give rise to such Indemnifiable Loss; and (ii) the ISO shall
release, indemnify, and hold harmless each PTO from and against any
Indemnifiable Loss asserted against such PTO by a Third Party, including but not
limited to any action by an ISO employee, to the extent alleged to result from,
arise out of or be related to the ISO’s acts or omissions that give rise to such
Indemnifiable Loss, including an ISO directive and/or instructions to a Party.

(b)       The indemnification by the ISO set forth in Section 9.01(a)(ii) above
shall be limited to the extent that the liability of a PTO seeking
indemnification would be limited by any applicable Law and arises from a claim
by (i) such PTO in such PTO’s role as a Transmission Customer or (ii) a customer
of such PTO.

(c)      Each PTO shall severally release, indemnify, and hold harmless the ISO
from and against any Environmental Damages that the ISO becomes subject to as a
result of its exercise of Operational Authority over such PTO’s Transmission
Facilities, to the extent such Environmental Damages arose prior to the
Operations Date or did not result from the ISO’s acts or omissions.

(d)      Each PTO and/or the ISO each hereby (i) waives any defense or immunity
it might otherwise have under applicable workers’ compensation laws or any other
statute, or judicial decision, disallowing or limiting such indemnification and
(ii) consents to a cause of action for indemnity and/or contribution in
connection with such indemnification.

            9.02      Notice of Proceedings.  Each party entitled to receive
indemnification under this Agreement (each, an “Indemnitee”) shall promptly
notify the party who holds an indemnification obligation hereunder (in each
case, the “Indemnifying Party”) of any Indemnifiable Loss in respect of which
such Indemnitee is or may be entitled to indemnification pursuant to Section
9.01.  Such notice shall be given as soon as reasonably practicable after the
Indemnitee becomes aware of the Indemnifiable Loss and that any such claim or
proceeding may give rise to an indemnification obligation hereunder.  Such
notice shall describe the nature of the loss or proceeding in reasonable detail
and shall indicate, if practicable, the estimated amount of the Indemnifiable
Loss that has been or may be sustained by the Indemnitee.  The delay or failure
of such Indemnitee to provide the notice required pursuant to this Section 9.02
shall not release the Indemnifying Party from any indemnification obligation
which it may have to such Indemnitee except (a) to the extent that such failure
or delay materially and adversely affects the Indemnifying Party’s ability to
defend such action or increases the amount of the Indemnifiable Loss, and (b)
that the Indemnifying Party shall not be liable for any costs or expenses of the
Indemnitee in the defense of the claim, suit, action or proceeding during such
period of failure or delay.




9.03      Defense of Claims.




(a)      Unless and until the Indemnifying Party (i) acknowledges in writing its
obligation within ten (10) calendar days of the Indemnitee’s notice of a claim,
suit, action or proceeding, and (ii) assumes control of the defense of such
claim, suit, action or proceeding in accordance with Section 9.03(b), the
Indemnitee shall have the right, but not the obligation, to contest, defend and
litigate, with counsel of its own selection, any claim, action, suit or
proceeding by any third party alleged or asserted against such Indemnitee in
respect of, resulting from, related to or arising out of any matter for which it
is entitled to be indemnified hereunder, and the reasonable costs and expenses
thereof shall be subject to the indemnification obligations of the Indemnifying
Party hereunder.




(b)     Upon acknowledging in writing its obligation to indemnify an Indemnitee
to the extent required pursuant to this Article IX and paying all reasonable
costs incurred by such Indemnitee in its defense, including reasonable
attorney’s fees, the Indemnifying Party shall be entitled, at its option
(subject to Section 9.03(d)), to assume and control the defense of such claim,
action, suit or proceeding at its expense with counsel of its selection, subject
to the prior reasonable approval of the Indemnitee.




(c)       Neither the Indemnifying Party nor the Indemnitee shall be entitled to
settle or compromise any such claim, action, suit or proceeding without the
prior written consent of the other; provided, however, that such consent shall
not be unreasonably withheld.




(d)      Following the acknowledgment of the indemnification and the assumption
of the defense by the Indemnifying Party pursuant to Section 9.03(b), the
Indemnitee shall have the right to employ its own counsel and such counsel may
participate in such action, but the fees and expenses of such counsel shall be
at the expense of such Indemnitee, when and as incurred, unless:  (i) the
employment of counsel by such Indemnitee has been authorized in writing by the
Indemnifying Party; (ii) the Indemnitee shall have reasonably concluded and
specifically notified the Indemnifying Party that there may be a conflict of
interest between the Indemnifying Party and the Indemnitee in the conduct of the
defense of such action; (iii) the Indemnifying Party shall not in fact have
employed independent counsel reasonably satisfactory to the Indemnitee to assume
the defense of such action and shall have been so notified by the Indemnitee;
(iv) the Indemnitee shall have reasonably concluded and specifically notified
the Indemnifying Party that there may be specific defenses available to it which
are different from or additional to those available to the Indemnifying Party or
that such claim, action, suit or proceeding involves or could have a material
adverse effect upon the Indemnitee beyond the scope of this Agreement; or (v)
the Indemnifying Party shall not have taken reasonable steps necessary to defend
diligently such action within twenty (20) calendar days after receiving notice
from the Indemnitee that the Indemnitee believes the Indemnifying Party has
failed to take such steps.  If clause (ii), (iii), (iv) or (v) of the preceding
sentence shall be applicable, then counsel for the Indemnitee shall have the
right to direct the defense of such claim, action, suit or proceeding on behalf
of the Indemnitee and the reasonable fees and disbursements of such counsel
shall constitute indemnifiable legal or other expenses hereunder.




(e)      If the amount of any Indemnifiable Loss incurred by an Indemnitee, at
any time subsequent to the making of an indemnity payment by an Indemnifying
Party in respect thereof, is reduced by recovery, settlement or otherwise under
or pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by or against any other entity, the amount of such
reduction, less any costs, expenses or premiums incurred in connection therewith
(together with interest thereon from the date of payment thereof at the Prime
Rate) shall promptly be repaid by the Indemnitee to the Indemnifying Party.  In
the event that the claim, demand or suit giving rise to an Indemnifiable Loss is
ultimately adjudicated, if a Final Order confirms that the Indemnitee was not
entitled to indemnification hereunder, then the amount advanced by the
Indemnifying Party in respect of such Indemnifiable Loss (together with interest
thereon from the date of payment thereof at the Prime Rate) shall promptly be
paid by the Indemnitee to the Indemnifying Party.




9.04      Subrogation.  Upon payment of any indemnification by a party pursuant
to this Article IX, the Indemnifying Party, without any further action, shall be
subrogated to any and all claims that the Indemnitee may have relating thereto,
and such Indemnitee shall at the request and expense of the Indemnifying Party
cooperate with the Indemnifying Party and give at the request and expense of the
Indemnifying Party such further assurances as are necessary or advisable to
enable the Indemnifying Party vigorously to pursue such claims.

9.05      Insurance.

(a)      The ISO shall at all times, at its own cost and expense, carry and
maintain or cause to be carried and maintained throughout the Term:  (i)
liability and errors and omissions insurance (including blanket coverage for
contractual liability), insuring the ISO against liability for injury or death
to persons, damage to property and environmental restoration, (ii) worker’s
compensation insurance, (iii) property insurance and (iv) directors’ and
officers’  insurance.  The amount of the insurance coverages and deductibles
shall generally be comparable to other independent system operators or RTOs,
taking into consideration the relative size of the ISO and its contractual and
tariff liabilities as compared to the other system operators or RTOs
administering similar market structures.  In assessing the comparable coverages
and deductibles, the ISO may rely on the advice of its insurance consultants.

(b)      Each PTO will maintain property insurance on its Transmission
Facilities and liability insurance in accordance with good utility practice.
 Each PTO may self insure such amount to the extent it currently self insures
similar policies and amounts.  

I      All insurance required under this Section 9.05 by outside insurers shall
be maintained with insurers qualified to insure the obligations or liabilities
under this Agreement and having a Best’s rating of at least B+ VIII (or an
equivalent Best’s rating from time to time of B+ VIII), or in the event that
from time to time Best’s ratings are no longer issued with respect to insurers,
a comparable rating by a nationally recognized rating service or such other
insurers as may be agreed upon by the PTOs and the ISO.

(d)      The PTOs shall be listed as additional insured parties on the liability
and errors and omissions insurance required to be maintained by the ISO and the
ISO shall be listed as an additional insured party on the liability insurance
maintained by each PTO.  Upon execution of this Agreement, and when requested
thereafter, each Party shall furnish each other Party with certificates of all
such insurance policies setting forth the amounts of coverage, policy numbers,
and date of expiration for such insurance in conformity with the requirements of
this Agreement.

(e)       The insurance policies maintained by the ISO hereunder shall not be
canceled, terminated or the terms thereof modified or amended without at least
thirty (30) days’ prior notice to the PTOs.

(f)        If any insurance policy required to be maintained by the ISO
hereunder shall not be available to the ISO on a commercially reasonable basis
(taking into account both terms and premiums), the ISO shall obtain a written
report of an independent insurance advisor of recognized national standing,
chosen by the PTOs and reasonably acceptable to the ISO, confirming in
reasonable detail that such insurance policy, in respect of amount or scope of
coverage, is not available on a commercially reasonable basis from insurers of
recognized standing.  During any period with respect to which any insurance
policy required by this Agreement is not commercially available, the ISO shall
nevertheless maintain insurance that approximates such required insurance policy
as closely as commercially practical, to the extent it is available on a
commercially reasonable basis from insurers of recognized standing.  If any
insurance policy which was previously not held or discontinued because of its
commercial unavailability later becomes available on a commercially reasonable
basis, the ISO shall obtain or reinstate such insurance.

9.06      Assumption of Liability.

(a)      (i)  Each PTO shall be severally liable to the ISO, and the ISO shall
be liable to each PTO, for losses, liabilities, damages, diminution in value,
obligations, claims, proceedings, fines, deficiencies and expenses
(collectively, “Losses”) caused by such Party’s grossly negligent acts or
omissions or willful misconduct (including the grossly negligent acts or
omissions or willful misconduct of such Party’s directors, Affiliates, members,
officers, employees, agents, and contractors) in connection with the performance
of such Party of its obligations under this Agreement; and (ii) no Party shall
be liable to another Party for any incidental, indirect, special,  exemplary,
punitive or consequential damages, including lost revenues or profits, even if
such damages are foreseeable or the damaged Party has advised such Party of the
possibility of such damages and regardless of whether any such damages are
deemed to result from the failure or inadequacy of any exclusive or other
remedy.  The foregoing limitations shall not apply to the right of the Parties
to seek indemnification under this Agreement in accordance with Section 9.01.

(b)      Nothing in this Agreement shall be deemed to affect the right of the
ISO to recover its costs due to liability under this Article IX through the ISO
Participants Agreement or the ISO Administrative Tariff.

I      The ISO shall not be liable to any PTO with respect to any damages
incurred by such PTO that are directly attributable to the ISO’s reliance on
facility ratings established by such PTO.

(d)      No PTO shall be liable to any other PTO and/or the ISO by reason of
this Agreement (whether based on contract, indemnification, warranty, tort,
strict liability or otherwise) for: (i) any acts or omissions taken or done in
compliance with, or good faith attempts to comply with, the directives and/or
instructions of the ISO, except in cases of the gross negligence or willful
misconduct of such PTO; and/or (ii) any costs and expenses relating to the
operation, repair, maintenance or improvement of any Transmission Facility of
the ISO or any other PTO.

(e)      Notwithstanding any of the foregoing, the ISO shall be liable in actual
damages for failure to make payments or transfer sums under Section 3.10 of this
Agreement if the ISO fails to discharge its obligation to prepare and send bills
or to perform its obligations pursuant to Section 3.10 of this Agreement.

ARTICLE X

TERM; DEFAULT AND TERMINATION

10.01    Term; Termination Date.

(a)       Term and Operations Date.

(i)      Term.  Subject to the terms set forth in this Section 10.01, the
initial term of this Agreement (the “Initial Term”) shall commence on the
Operations Date and shall continue for a period of five years.  Subject to the
terms set forth in this Section 10.01, the Initial Term shall be extended
automatically for additional two-year periods (each, an “Additional Term”).  Any
one or more PTOs may withdraw from this Agreement effective at the end of the
Initial Term or the end of any Additional Term by providing no less than 180
days’ prior notice of such withdrawal to the other Parties.  Together, the
Initial Term and the Additional Term(s), if any, shall constitute the term (the
“Term”) of this Agreement.  

(ii)     Operations Date.  The “Operations Date” shall be the date on which the
ISO and the Initial Participating Transmission Owners unanimously agree to place
this Agreement, the ISO OATT, and related agreements and documents into effect.
 The ISO and the Initial Participating Transmission Owners shall jointly issue a
written notice (the “Notice of Operations Date”) at least thirty (30) calendar
days in advance of the Operations Date.  The Notice of Operations Date shall be
posted on the ISO website and filed with FERC on an informational basis.

(b)       PTO Withdrawal During The Term.  Subject to Section 10.01(e), any one
or more PTOs may withdraw from this Agreement at any time during the Term if any
of the following shall have occurred:

(i)      upon an ISO event of default in accordance with Section 10.03(a),
provided that the PTOs shall exercise this right in accordance with Section
10.03(b)(i).  

(ii)      if a Final Order of FERC, a Final Order of a Federal court or a
Federal law sets forth a change in policy stating that:  (A) the federal
government no longer encourages the participation of transmission owners in RTOs
and such Final Order or law affirmatively states that transmission owners
participating in an RTO may withdraw therefrom, or (B) that the recovery of
costs for existing Transmission Facilities will be subject to any change in
policy which would prevent a PTO from recovering the costs of existing
Transmission Facilities on a regulated cost-of-service basis; provided that
withdrawal pursuant to (A) or (B) of this provision shall require notice to the
other Parties not less than 180 days prior to the Termination Date established
pursuant to Section 10.01(e).

(iv)     FERC issues an order putting into effect changes to the relative rights
and responsibilities of the PTOs and the ISO under this Agreement, including
changing the scope and definition of Operating Authority, so as to materially
adversely affect the interests of one or more PTOs, unless the PTOs have agreed
to such changes in accordance with Section 11.04; provided that:  (A) only the
PTO(s) affected by such FERC order shall have the right to withdraw pursuant to
this provision; (B) withdrawal pursuant to this provision shall require notice
to the other Parties not less than 180 days prior to the Termination Date
established pursuant to Section 10.01(e); and (C) a PTO providing a notice of
withdrawal pursuant to this provision shall be required to rescind such notice
if FERC issues a subsequent order prior to the Termination Date so as to
eliminate the changes to the relative rights and responsibilities of the PTOs
and the ISO under this Agreement.

(v)      the withdrawing PTO has entered into an agreement to form an ITC in
accordance with Attachment M to the ISO OATT which has been accepted for filing
by the FERC, provided that withdrawal pursuant to this provision shall be
effective concurrent with the effective date of such agreement.

(vi)     the withdrawing PTO has obtained authorization from the FERC to join
another RTO or other similar organization (such as an Independent System
Operator) in connection with a merger with or acquisition by another entity
other than another PTO.

I        Remaining PTOs.  In the event that one or more, but less than all, PTOs
withdraw from this Agreement in accordance with Section 10.01(a) or (b), this
Agreement shall remain in full force and effect with respect to all other PTOs;
provided that in the event of a withdrawal under Section 10.01(a), the remaining
PTOs shall have a period of twenty days from the date of the notice provided in
accordance with Section 10.01(a) to notify the other Parties that it intends to
withdraw from this Agreement at the end of the Initial Term or any Additional
Term, as applicable.  The “Termination Date” shall mean the date of termination
established in accordance with Section 10.01(e).   

(d)       Termination By the ISO. The ISO may terminate its obligations under
this Agreement and surrender its Operating Authority over the Transmission
Facilities if any of the following shall have occurred:

(i)      the withdrawal of one or more PTOs from this Agreement and as a result
of such withdrawal the ISO cannot maintain system reliability or administer
efficient and competitive markets.

(ii)      FERC issues an order putting into effect material changes in the
liability and indemnification  protections afforded to the ISO under this
Agreement or the ISO OATT, provided that:  (A) withdrawal pursuant to this
provision shall require notice to the other Parties not less than 180 days prior
to the Termination Date established pursuant to Section 10.01(e); and (B) the
ISO shall be required to rescind such notice if FERC issues a subsequent order
prior to the Termination Date so as to eliminate the material changes to such
liability and indemnification protections.

(iii)      FERC issues an order putting into effect an amendment or modification
of this Agreement that materially adversely affects the ISO’s ability to carry
out its responsibilities under this Agreement, unless the ISO has agreed to such
changes in accordance with Section 11.04, provided that: (A) withdrawal pursuant
to this provision shall require notice to the other Parties not less than 180
days prior to the Termination Date established pursuant to Section 10.01(e); and
(B) the ISO shall be required to rescind such notice if FERC issues a subsequent
order prior to the Termination Date so as to eliminate the material adverse
effect to the ISO’s ability to carry out its responsibilities under this
Agreement.

(iv)      upon a PTO event of default in accordance with Section 10.04(a),
provided that the ISO shall exercise this right in accordance with Section
10.04(b)(i).

(e)      Actions Prior To Withdrawal or Termination.  Upon submission of a
written notice of termination or withdrawal by a Party or Parties, the Party or
Parties submitting such notice shall commence the development of a plan under
which Operating Authority shall be transferred from the ISO to another entity.
 The Termination Date with respect to any PTO or the ISO shall not occur until
both:  (a) the ISO and all affected PTOs have agreed upon a plan addressing the
technical, operational and market issues associated with the transfer of
Operating Authority in connection with such termination or withdrawal and such
plan has been implemented, provided that:  (i) if the Parties are unable to
reach agreement on such plan, any affected Party shall have the right to submit
the matter to FERC for resolution without additional negotiation under Section
11.14; (ii) with respect to a withdrawal pursuant to Section 10.01(a), no PTO
shall be required to remain a Party to this Agreement for longer than one year
after providing notice of withdrawal; and (iii) in the event of a default by the
ISO, the affected PTOs may require that the ISO immediately make arrangements
for the orderly transfer of the ISO’s invoicing and collection functions with
respect to such PTOs prior to the Termination Date in accordance with Section
10.03(b); and (b) all required regulatory approvals, if any, have been obtained
for such withdrawal or termination, including any approvals required pursuant to
Section 10.01(f).

(f)      Approvals.  Notwithstanding any other provision contained herein or in
any other document to the contrary, any termination or withdrawal requested
under this Section 10.01 shall be effective:  (1) unless a party to this
Agreement seeking to challenge the request demonstrates that the requested
termination or withdrawal is contrary to the public interest under the
Mobile-Sierra Doctrine and (ii) subject to the FERC’s determination under
Section 205 of the Federal Power Act that the termination or withdrawal is just,
reasonable and not unduly discriminatory or preferential.  Each PTO exercising
its right to withdraw or terminate in accordance with this Section 10.01 shall
file with the FERC, pursuant to Section 205 of the FPA, the tariffs and rate
schedules applicable to transmission service over such PTO’s Transmission
Facilities to become effective upon such termination or withdrawal.

(g)       Continuing Obligations.  Each withdrawing or terminating Party shall
have the following continuing obligations following withdrawal from this
Agreement

(i)      All financial obligations incurred and payments applicable to the time
period prior to the Termination Date shall be honored by the terminating or
withdrawing Party and each other Party in accordance with the terms of this
Agreement, and each Party shall remain liable for all obligations arising
hereunder prior to the Termination Date.

(ii)     Any withdrawing PTO that is not a Publicly-Owned PTO shall file a
replacement transmission tariff to replace the ISO OATT, unless FERC rules no
longer require the filing of such a tariff.  Any withdrawing Publicly-Owned PTO
shall adopt the Order No. 888 pro forma tariff.

       10.02        Release of Operating Authority.

(a)      Upon the Termination Date, the ISO’s right and obligation to exercise
Operating Authority over the Transmission Facilities of a PTO with whom this
Agreement has terminated shall promptly cease, and, in accordance with Section
10.01, the ISO shall be deemed to have released and returned, and such PTO (or
its designee) shall have assumed, Operating Authority over such Transmission
Facilities on the Termination Date.

(b)       After the Termination Date, the ISO shall take Commercially Reasonable
Efforts to assist the terminating PTO or such PTO’s designee in resuming
performance of the functions comprising Operating Authority.

(c)     The expenses associated with any termination under Section 10.01 shall
be at the PTO’s expense unless (1) the termination is by the ISO pursuant to
Section 10.01(d)(ii) or (iii), or (2) pursuant to Section 10.03 in the event of
an ISO default.

10.03     Events of Default of the ISO.

(a)      Events of Default of the ISO. Subject to the terms and conditions of
this Section 10.03, the occurrence of any of the following events shall
constitute an event of default of the ISO under this Agreement:

(i)      Failure by the ISO to perform any material obligation set forth in this
Agreement and continuation of such failure for longer than thirty (30) days
after the receipt by the ISO of written notice of such failure from a PTO;
provided, however, that if the ISO is diligently pursuing a remedy during such
thirty (30) day period, said cure period shall be extended for an additional
thirty (30) days or as otherwise agreed by all affected Parties

(ii)      If there is a dispute between the ISO and a PTO as to whether the ISO
has failed to perform a material obligation, the cure period(s) provided in
 Section 10.03(a)(i) above shall run from the point at which a finding of
failure to perform has been made by a Governmental Authority;

(iii)     Any attempt (not including consideration of strategic options or
entering into exploratory discussions) by the ISO to transfer an interest in, or
assign its obligations under, this Agreement, except as otherwise permitted
hereunder;

(iv)      Failure of the ISO (if it has received the necessary corresponding
funds from ISO customers) to pay when due any and all amounts payable to any PTO
by the ISO as part of the settlement process pursuant to Section 3.10 within
three (3) Business Days;

(v)      Failure of the ISO to pay when due any other amounts payable to any PTO
by the ISO pursuant to this Agreement within thirty (30) days of the due date;

(vi)     The exercise of Operating Authority or other responsibilities under
this Agreement in a manner that results in a material amount of damage to or the
destruction of a PTO’s Transmission Facilities due to the willful misconduct or
gross negligence of the ISO or the repeated and persistent exercise by the ISO
of its Operating Authority in a manner that subjects Transmission Facilities to
the significant risk of a material amount of damage, provided that exercise by
the ISO of its Operating Authority over any Transmission Facility both in
accordance with the Operating Procedures and within the ratings established by a
PTO for such Transmission Facility shall not be considered to subject such
Transmission Facility to risk of damage and further provided that nothing in
this Section 10.03(a)(v) shall be deemed to excuse the ISO from complying with
its obligations under this Agreement or to limit the other events of default
specified in this Section 10.03(a).  

(vii)     With respect to the ISO, (A) the filing of any petition in bankruptcy
or insolvency, or for reorganization or arrangement under any bankruptcy or
insolvency laws, or voluntarily taking advantage of any such laws by answer or
otherwise or the commencement of involuntary proceedings under any such laws,
(B) assignment by the ISO for the benefit of creditors; or (C) allowance by the
ISO of the appointment of a receiver or trustee of all or a material part of its
property if such receiver or trustee is not discharged within thirty (30) days
after such appointment.

(b)      Remedies for Default.  If an event of default by the ISO occurs, each
affected PTO shall have the right to avail itself of any or all of the following
remedies, all of which shall be cumulative and not exclusive:

(i)      To terminate its participation in this Agreement with respect to such
PTO in accordance with Section 10.01(e); provided that if the ISO contests such
allegation of an ISO event of default, this Agreement shall remain in effect
pending resolution of the dispute, but any applicable notice period shall run
during the pendency of the dispute;

(ii)     To demand that the ISO shall immediately make arrangements for the
orderly transfer of Operating Authority over such PTO’s Transmission Facilities
and assist such PTO or such PTO’s designee in resuming performance of the
functions comprising Operating Authority, provided that:  (A) such PTO shall not
be liable for the reimbursement of the ISO for any costs and expenses incurred
by the ISO in connection therewith; (B) the ISO and all affected PTOs shall
agree upon a plan addressing the technical and operational issues associated
with such transfer of Operating Authority, and such plan has been implemented;
and (C) if the Parties are unable to reach agreement on such plan, any affected
Party shall have the right to submit the matter to FERC for resolution without
additional negotiation under Section 11.14;

(iii)      To demand that the ISO shall terminate any right of the ISO,
immediately make arrangements for the orderly transfer of the ISO’s invoicing
and collection functions with respect to such PTO and assist such PTO or such
PTO’s designee in resuming performance of the functions the later of 20 days
from the date of making such demand or the start of the next billing cycle.
 Without limiting the generality of the foregoing, the ISO agrees to deliver all
information and files necessary to perform billing for regional transmission
service (the “Regional Billing”), including but not limited to transferring all
files then used by the ISO to prepare rate calculations and billing to a billing
representative designated by the PTOs.  The PTOs will provide the ISO, within 30
days of the Operations Date, with a list of  the specific information and files
necessary if the PTOs were to perform the Regional Billing;

(iv)      To make any payment or perform or comply with any agreement that the
ISO shall be obligated to pay, perform or comply with under this Agreement and
the amount of reasonable expenses (including attorneys’ fees and any other
reasonable professionals’ fees and expenses) of such PTO incurred in connection
with such payment or the performance of or compliance with any such agreement
shall be payable by the ISO upon demand;

(v)       To obtain such specific performance and/or an injunction to prevent
breaches of this Agreement and to enforce specifically the terms and conditions
hereof; and/or

(vi)      To obtain damages pursuant to the indemnity provisions of Sections
9.01 and 9.06 and for non-performance of invoicing/payment obligations under
Section 3.10 of this Agreement.

10.04    Events of Default of a PTO.

(a)      Events of Default of a PTO.  Subject to the terms and conditions of
this Section 10.04, the occurrence of any of the events listed below shall
constitute an event of default of such PTO under this Agreement (in each
instance, a “PTO Default”):

(i)      Failure by such PTO to perform any material obligation set forth in
this Agreement and continuation of such failure for longer than thirty (30) days
after the receipt by such PTO of written notice of such failure from the ISO,
provided, however, that if such PTO is diligently pursuing a remedy during such
thirty (30) day period, said cure period shall be extended for an additional
thirty (30) days or as otherwise agreed by all affected Parties;

(ii)      If there is a dispute between a PTO and the ISO as to whether the PTO
has failed to perform a material obligation, the cure period(s) provided in
 Section 10.04(a)(i) above shall run from the point at which a finding of
failure to perform has been made by a Governmental Authority;

(iii)     With respect to such PTO, (A) the filing of any petition in bankruptcy
or insolvency, or for reorganization or arrangement under any bankruptcy or
insolvency laws, or voluntarily taking advantage of any such laws by answer or
otherwise or the commencement of involuntary proceedings under any such laws,
(B) assignment by such PTO for the benefit of creditors; or (C) allowance by
such PTO of the appointment of a receiver or trustee of all or a material part
of its property if such receiver or trustee is not discharged within thirty (30)
days after such appointment; or

(iv)      Failure of the PTO to pay when due any amounts payable to the ISO by
such PTO pursuant to this Agreement within thirty (30) days of the due date.

(b)       Remedies for Default.  If an event of default by a PTO occurs , the
ISO shall have the following remedies, all of which shall be cumulative and not
exclusive:

(i)      terminate this Agreement with respect to such PTO in accordance with
Section 10.01(e); provided that if such PTO contests such allegation of a PTO
event of default, this Agreement shall remain in effect pending resolution of
the dispute, but any applicable notice period shall run during the pendency of
the dispute;

(ii)     such specific performance and/or an injunction to prevent breaches of
this Agreement and to enforce specifically the terms and conditions hereof; or

(iii)     obtain damages pursuant to the indemnity provisions of Sections 9.01
and 9.06.

(c)       Notwithstanding anything to the contrary herein, nothing in this
Section 10.04 shall be deemed to give the ISO or any ISO agent or designee the
right to exercise any functions other than those enumerated as Operating
Authority in Section 3.02 or the right to take physical control of any PTO
facilities.

ARTICLE XI

MISCELLANEOUS

11.01      Notices.  Unless otherwise expressly specified or permitted by the
terms hereof, all communications and notices provided for herein shall be in
writing and any such communication or notice shall become effective (a) upon
personal delivery thereof, including by overnight mail or courier service, (b)
in the case of notice by United States mail, certified or registered, postage
prepaid, return receipt requested, upon receipt thereof, or (c) in the case of
notice by facsimile, upon receipt thereof; provided that such transmission is
promptly confirmed by either of the methods set forth in clauses (a) or (b)
above, in each case addressed to each party and copy party hereto at its address
set forth in Schedule 11.01 or, in the case of any such party or copy party
hereto, at such other address as such party or copy party may from time to time
designate by written notice to the other parties hereto; further provided that a
notice given in connection with this Section 11.01 but received on a day other
than a Business Day, or after business hours in the situs of receipt, will be
deemed to be received on the next Business Day.

11.02      Supersession of Prior Agreements.  With respect to the subject matter
hereof, this Agreement (together with all schedules and exhibits attached
hereto) constitutes the entire agreement and understanding among the Parties
with respect to all subjects covered by this Agreement and supersedes all prior
discussions, agreements and understandings among the Parties with respect to
such matters, including those agreements set forth on Schedule 11.02 attached
hereto.  To the extent that such other agreements address subjects addressed in
this Agreement, this Agreement shall govern.

11.03     Waiver.  Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition.  No waiver by any Party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by Law or otherwise afforded, shall be cumulative and not
alternative.

11.04    Amendment; Limitations on Modifications of Agreement.

(a)      Except as otherwise specifically provided herein, this Agreement shall
only be subject to modification or amendment as follows:

(i)      Establishment of Committee.  The PTOs shall form a PTO Administrative
Committee (“PTO AC”) which shall meet periodically (1) to consider
recommendations to the ISO regarding actions, policies and rules of the ISO
affecting the PTOs’ Transmission Facilities; (2) to consider and vote upon
proposed amendments to this Agreement; (3) to consult with the ISO as may be
provided for under this Agreement; and (4) to consider any other matters
relating to the administration of this Agreement by the PTOs.  The PTO AC shall
be organized in the manner described in Schedule 11.04.

(ii)      Amendments to Section 11.04(a)(iii) and Schedule 11.04.
 Notwithstanding anything in this Agreement which may be construed to the
contrary, the PTOs may unilaterally amend or revise Sections 11.04(a)(iii)(B)
and 11.04(a)(iii)(C) of this Agreement and Schedule 11.04 to this Agreement
through a vote of the PTO AC as set forth in Section 12 of Schedule 11.04,
without the consent of the ISO, and may submit such amended Agreement under
Section 205 of the Federal Power Act.  Notwithstanding anything in this
Agreement which may be construed to the contrary, the ISO may unilaterally amend
or revise section 11.04(a)(iii)(A) of this Agreement through the process set
forth in that subsection, without the consent of the PTOs, and may submit such
amended Agreement under Section 205 of the Federal Power Act.

(iii)      Amendments to this Agreement.  Except as set forth in section
11.04(a)(ii), this Agreement may be amended by mutual agreement of the PTOs and
the ISO and the acceptance of any such amendment by FERC.  

(A)     ISO Agreement to Amendments.  The ISO shall be deemed to have agreed to
such amendment upon execution of the amendment.

(B)      PTO Agreement to General Amendments.  Except as otherwise provided in
sections 11.04(a)(iii)(C) and 11.04(a)(iii)(D), the PTOs will be deemed to have
agreed to such amendment upon a vote of the PTOs meeting all of the following
criteria:

(1)      Weighted Voting.  A vote to approve an amendment to this Agreement
under this Section 11.04(a)(iii)(B) shall be cast by a number of the Individual
Votes of the PTOs equal to or greater than sixty-five (65) percent of the
aggregate Individual Votes of all the PTOs;

(2)       Support of Non-Affiliated PTOs.  In addition to the Individual Votes
satisfying Section 11.04(a)(iii)(B)(i), a vote of the PTOs to approve an
amendment to this Agreement under this Section 11.04(a)(iii)(B) shall be cast by
a number of Non-Affiliated PTOs that have Supporting Votes that are equal to or
greater than (x) fifty (50) percent of such Non-Affiliated PTOs or (y) four (4),
whichever is less; and;

(3)       Limits on a Single PTO Veto.  The negative vote of a single PTO with
Individual Votes equal to thirty-five (35) but not more than fifty (50) percent
of the aggregate Individual Votes of the PTOs shall not cause the amendment to
fail if the combined Individual Votes of the PTOs voting in favor of the
amendment are equal to or greater than ninety-five (95) percent of the
Individual Votes of all the remaining PTOs.  The negative vote of a single PTO
with Individual Votes greater than fifty (50) percent of the aggregate
Individual Votes of the PTOs voting shall cause the amendment to fail.  

(C)      PTO Agreement Requiring a Super Majority Vote.  The PTOs will be deemed
to have agreed to an amendment to Section 3.04(b) of this Agreement upon a vote
of the PTOs meeting both of the following criteria:

(1)       Weighted Voting. A vote to approve an amendment to section 3.04(b) of
this Agreement shall be cast by a number of the Individual Votes of the PTOs
equal to or greater than ninety-five (95) percent of the aggregate Individual
Votes of all the PTOs; and

(2)       Support of Non-Affiliated PTOs.  In addition to the Individual Votes
satisfying Section 11.04(a)(iii)(C)(i), a vote of the PTOs to approve an
amendment to section 3.04(b) of this Agreement shall be cast by a number of
Non-Affiliated PTOs that have Supporting Votes that are equal to or greater than
(x) seventy (70) percent of such Non-Affiliated PTOs or (y) five (5),whichever
is less.

(D)       PTO Agreement Requiring Consent of Affected Party.  Notwithstanding
anything in this Agreement which may be construed to the contrary, the PTO
rights and privileges contained in sections 2.01, 3.04(a), 3.04(j), 3.04(k),
3.07, 3.13, 10.01(a), 10.01(b), and 11.04 of this Agreement and sections 12 and
13 of Schedule 11.04 to this Agreement shall not be modified or diminished by
amendment to this Agreement or in any other way without the prior written
consent of each PTO that may be affected thereby.

(E)       Amendments to PTO Voting Provisions to Reflect Additional
Participating Transmission Owners.  If an unaffiliated transmission utility from
outside the New England Control Area becomes or is about to become an Additional
Participating Transmission Owner pursuant to Section 11.05 of this Agreement,
and if any initial PTO’s Individual Vote will change by more than 20 percent as
a result, the PTOs shall enter into good faith negotiations to consider
appropriate modifications to Sections 11.04(a)(iii)(B) and 11.04(a)(iii)(C) of
this Agreement and Schedule 11.04 to this Agreement.  The PTOs may unilaterally
amend or revise Sections 11.04(a)(iii)(B) and 11.04(a)(iii)(C) of this Agreement
and Schedule 11.04 to this Agreement through a vote of the PTO AC as set forth
in Section 11.04(a)(iii)(D), without the consent of the ISO, and may submit such
amended Agreement to the FERC under Section 205 of the Federal Power Act.

(F)       Supporting Votes.  Each PTO that has a minimum of one (1) percent of
the aggregate Individual Votes of all the PTOs at the time of the applicable PTO
AC meeting shall have a single “Supporting Vote.”  The Individual Votes of any
group of two or more PTOs that each have an Individual Vote of less than one (1)
percent may be combined and voted so that if the combined Individual Votes of
such PTOs are equal to or greater than one (1) percent of the aggregate
Individual Votes of all the PTOs at the time of the applicable PTO AC meeting,
such combined Individual Votes shall be counted as a single Supporting Vote.
 Subject to a sufficient number of Publicly-Owned PTOs executing this Agreement,
as of the Operations Date the combined Individual Votes of all of the
Publicly-Owned PTOs is expected to be greater than one (1) percent of the
aggregate Individual Votes of all the PTOs.  In the event that the combined
Individual Votes of all of the Publicly-Owned PTOs as of the Operations Date is
greater than one (1) percent of the aggregate Individual Votes of all the PTOs,
if at any time after the Operations Date, all of the Publicly-Owned PTOs have
Individual Votes of less than one (1) percent of the aggregate Individual Votes
of all of the PTOs due to the addition of new transmission assets and the
depreciation of existing transmission assets, then the combined Individual Votes
of all of the Publicly Owned PTOs shall nonetheless be counted as a single
Supporting Vote.

(b)       In light of the foregoing, the Parties agree that they shall not rely
to their detriment on any purported amendment, waiver or other modification of
any rights under this Agreement unless the requirements of this Section 11.04
are satisfied and further agree not to assert equitable estoppel or any other
equitable theory to prevent enforcement of this provision in any court of law or
equity, arbitration or other proceeding.

(c)      Absent the agreement of the Parties to any proposed change hereof or an
amendment hereof pursuant to Section 11.04(a), the standard of review for
changes to the following sections of this Agreement (or changes to any schedules
associated with such sections) proposed by a Party, a non-party or the Federal
Energy Regulatory Commission acting sua sponte shall be the "public interest"
standard of review under the Mobile-Sierra Doctrine:  2.01, 2.04, 3.01, 3.02,
3.03, 3.04, 3.05, 3.06, 3.07, 3.09, 3.10, 3.11, 3.13, 3.14, 4.01(e), 6.06, 6.07,
6.08, 9.01, 9.06, 10.02, 10.03, 10.04, 11.04(a) - (d), 11.05, 11.06, 11.08,
11.17, 11.19(d), and Article I, as it applies to the foregoing sections.  Absent
the agreement of the Parties to any proposed change hereof or an amendment
hereof pursuant to Section 11.04(a), with respect to changes to the remaining
provisions of this Agreement proposed by a Party, a non-party or the Federal
Energy Regulatory Commission acting sua sponte, the standard of review shall be
that provided under Section 206 of the Federal Power Act.

(d)      Notwithstanding the Parties’ rights under Section 3.04 hereof, neither
the ISO nor any PTO shall propose to modify or amend the ISO OATT nor any other
tariff, rate schedule, procedure, protocol, or agreement applicable to the ISO
or the PTOs in any manner that would limit, alter, or adversely affect the
rights and responsibilities of the non-proposing Parties under this Agreement or
that would otherwise be inconsistent with the provisions of this Agreement
unless:  (i) the PTOs and the ISO have entered into a prior written agreement to
make corresponding modifications to this Agreement in accordance with this
Section 11.04, or (ii) if corresponding modifications to the provisions of this
Agreement enumerated in Section 11.04(c) above are required, the proposing Party
also requests FERC to find (or FERC has already so found) that the corresponding
modifications are required under the "public interest" standard of review under
the Mobile-Sierra Doctrine or (iii) if corresponding modifications to the
remainder of the Agreement are required, the proposing Party also requests FERC
to find (or FERC has already so found) that the corresponding modifications are
required under the standard of review under Section 206 of the Federal Power
Act.

(e)       The Parties shall notify stakeholders of proposed amendments to this
Agreement by posting such amendments on the ISO website prior to the filing of
such amendments with FERC and shall consider stakeholder input concerning such
proposed amendments.

11.05      Additional Participating Transmission Owners.  After the Operations
Date, subject to the terms set forth herein, including Section 6.06, any owner
of transmission facilities may become a PTO under this Agreement and a Party to
this Agreement by executing and delivering a counterpart to this Agreement with
the consent or approval of the ISO, such consent or approval not to be
unreasonably withheld.  Owners of transmission facilities that become PTOs
pursuant to the terms of this Section 11.05 shall be referred to herein as
“Additional Participating Transmission Owners”; provided, however, that,
notwithstanding any other provision contained herein to the contrary,
Independent Transmission Companies shall not be deemed to be Additional
Participating Transmission Owners hereunder.  Notwithstanding Section 11.04 or
any other provision contained herein to the contrary, Additional Participating
Transmission Owners may become parties to this Agreement without any consent or
approval of the other PTOs and without any amendment to this Agreement, except
that this Agreement may be amended pursuant to Section 11.04(a)(iii)(E) if an
unaffiliated transmission utility from outside the Control Area becomes or is
about to become an Additional Participating Transmission Owner.

11.06     Integration Charges.  Each Additional Participating Transmission Owner
that enters into this Agreement after the Operations Date shall pay upon joining
or shall promptly reimburse the ISO and each affected PTO for (a) all
incremental costs, expenses and charges (including those incurred by the ISO or
other PTOs) that, as determined by the ISO, result from the integration of such
PTO’s transmission system into the Transmission Facilities over which the ISO
exercises Operating Authority and produce an increase in ISO Administrative
Charges assessed against users of the New England Transmission System; and (b)
such PTO’s Pro Rata Share of the aggregate start-up costs recovered up to that
date by the ISO.  The ISO shall not implement any integration until it has
received from the Additional Participating Transmission Owner payment in full
for all such payments or secured a binding agreement that obligates the
Additional Participating Transmission Owner to pay all such costs, expenses and
other charges as they come due.

11.07     No Third Party Beneficiaries.  Except as provided in Article IX, it is
not the intention of this Agreement or of the Parties to confer a third party
beneficiary status or rights of action upon any Person or entity whatsoever
other than the Parties and nothing contained herein, either express or implied,
shall be construed to confer upon any Person or entity other than the Parties
any rights of action or remedies either under this Agreement or in any manner
whatsoever.

11.08     No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by a Party (including by
operation of law) without the prior written consent of each other Party in its
sole discretion and any attempt at assignment in contravention of this Section
11.08 shall be void.  Any PTO may assign or transfer any or all of its rights,
interests and obligations hereunder upon the transfer of its assets through
sale, reorganization, or other transfer, provided that:

(a)     the PTO’s successors and assigns shall agree to be bound by the terms of
this Agreement except that PTO’s successors and assigns shall not be required to
be bound by any obligations hereunder to the extent that the PTO has agreed to
retain such obligations; and

(b)     notwithstanding (a), the PTO shall assign or transfer to any new owner
of Transmission Facilities subject to this Agreement all of the rights,
responsibilities and obligations associated with the physical operation of such
Transmission Facilities as well as all of the rights, responsibilities and
obligations associated with the ISO’s Operating Authority with respect to such
Transmission Facilities, further provided that the new owner shall have the
right to retain one or more subcontractors to perform any or all of its
responsibilities or obligations under this Agreement.

Subject to the foregoing, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties and their respective permitted successors
and assigns.  No assignment shall be effective until the PTO receives all
required regulatory approvals for such assignment.  

11.09     Further Assurances; Information Policy; Access to Records.

(a)      Each Party agrees, upon another Party’s request, to make Commercially
Reasonable Efforts to execute and deliver such additional documents and
instruments, provide information, and to perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions, and conditions of this Agreement and of the transactions
contemplated hereby.

(b)      The ISO shall, upon a PTO’s request, make available to such PTO any and
all information within the ISO’s custody or control that is necessary for such
PTO to perform its responsibilities and obligations or enforce its rights under
this Agreement, provided that such information shall be made available to such
PTO only to the extent permitted under the ISO Information Policy and subject to
any applicable restrictions in the ISO Information Policy, including provisions
of the ISO Information Policy governing the confidential treatment of non-public
information, and provided further that any PTO employee or employee of a PTO’s
Local Control Center shall comply with such ISO Information Policy and any
applicable standards of conduct to prevent the disclosure of such information to
any unauthorized Person.  Any dispute concerning what information is necessary
for a PTO to perform its responsibilities and obligations or enforce its right
under this Agreement shall be subject to dispute resolution under Section 11.14
of this Agreement.

(c)      Each PTO shall, upon the ISO’s request, make available to the ISO any
and all information within the PTO’s custody or control that is necessary for
the ISO to perform its responsibilities and obligations or enforce its rights
under this Agreement, provided that such information shall be shall be made
available to the ISO only to the extent permitted under the ISO Information
Policy and subject to any applicable restrictions in the ISO Information Policy,
including provisions of the ISO Information Policy governing the confidential
treatment of non-public information, and provided further that any ISO employee
shall comply with such ISO Information Policy and any applicable standards of
conduct to prevent the disclosure of such information to any unauthorized
Person.  Any dispute concerning what information is necessary for the ISO to
perform its responsibilities and obligations or enforce its right under this
Agreement shall be subject to dispute resolution under Section 11.14 of this
Agreement.

(d)      If, in order to properly prepare its Tax Returns, other documents or
reports required to be filed with Governmental Authorities or its financial
statements or to fulfill its obligations hereunder, it is necessary that the ISO
or any PTO be furnished with additional information, documents or records not
referred to specifically in this Agreement, and such information, documents or
records are in the possession or control of the ISO or a PTO, the ISO or such
PTO shall use its best efforts to furnish or make available such information,
documents or records (or copies thereof) at the ISO’s or such PTO’s request,
cost and expense.  Any information obtained by the ISO or a PTO in accordance
with this paragraph shall be subject to any applicable provisions of the ISO
Information Policy

(e)     Notwithstanding anything to the contrary contained in this Section
11.09:

(i)      no Party shall be obligated by this Section 11.09 to undertake studies
or analyses that such Party would not otherwise be required to undertake or to
incur costs outside the normal course of business to obtain information that is
not in such Party’s custody or control at the time a request for information is
made pursuant to this Section 11.09;

(ii)     if any PTO and the ISO are in an adversarial relationship in litigation
or arbitration (other than with respect to litigation or arbitration to enforce
this Section 11.09), the furnishing of information, documents or records by the
ISO or such PTO in accordance with this Section 11.09 shall be subject to
applicable rules relating to discovery;

(iii)     no Party shall be compelled to provide any privileged and/or
confidential documents or information that are attorney work product or subject
to the attorney/client privilege; and

(iv)     no Party shall be required to take any action that impairs or
diminishes its rights under this Agreement, diminishes any other Party’s
obligations under this Agreement or otherwise lessens the value of this
Agreement to such Party.

11.10    Business Day.  Notwithstanding anything herein to the contrary, if the
date on which any payment is to be made pursuant to this Agreement is not a
Business Day, the payment otherwise payable on such date shall be payable on the
next succeeding Business Day with the same force and effect as if made on such
scheduled date and, provided such payment is made on such succeeding Business
Day, no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.

11.11

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware including all matters of construction,
validity and performance without regard to the conflicts-of-laws provisions
thereof.

11.12    Consent to Service of Process.  Each of the Parties hereby consents to
service of process by registered mail, Federal Express or similar courier at the
address to which notices to it are to be given, it being agreed that service in
such manner shall constitute valid service upon such party or its respective
successors or assigns in connection with any such action or proceeding;
provided, however, that nothing in this Section 11.12 shall affect the right of
any such Parties or their respective successors and permitted assigns to serve
legal process in any other manner permitted by applicable Law or affect the
right of any such Parties or their respective successors and assigns to bring
any action or proceeding against any other one of such Parties or its respective
property in the courts of other jurisdictions.

11.13    Specific Performance; Force Majeure.

(a)

Specific Performance.  The Parties specifically acknowledge that a breach of
this Agreement, whether or not an Event of Default, and notwithstanding any cure
period in Section 10.03(b), would cause each of the non-breaching Parties to
suffer immediate and irreparable harm due to the unique relationship among the
Parties. The Parties hereto shall be entitled to seek specific performance
and/or an injunction or injunctions to prevent breaches of the provisions of
this Agreement and to enforce specifically the terms and conditions hereof in
any court of competent jurisdiction, such remedy being in addition to any other
remedy to which any Party may be entitled at law or in equity.

(b)      Force Majeure. A Party shall not be considered to be in default or
breach under this Agreement, and shall be excused from performance or liability
for damages to any other party, if and to the extent it shall be delayed in or
prevented from performing or carrying out any of the provisions of this
Agreement, except the obligation to pay any amount when due, in consequence of
any act of God, labor disturbance, failure of contractors or suppliers of
materials (not including as a result of non-payment), act of the public enemy or
terrorists, war, invasion, insurrection, riot, fire, storm, flood, ice,
explosion, breakage or accident to machinery or equipment or by any other cause
or causes (not including a lack of funds or other financial causes) beyond such
Party’s reasonable control, including any order, regulation, or restriction
imposed by governmental, military or lawfully established civilian authorities.
Any Party claiming a force majeure event shall use reasonable diligence to
remove the condition that prevents performance, except that the settlement of
any labor disturbance shall be in the sole judgement of the affected Party.

11.14     Dispute Resolution.   The Parties agree that any dispute arising under
this Agreement shall be the subject of good-faith negotiations among the
affected Parties and affected market participants, if any.  Each affected Party
and each affected market participant shall designate one or more representatives
with the authority to negotiate the matter in dispute to participate in such
negotiations.  The affected Parties and affected market participants shall
engage in such good-faith negotiations for a period of not less than 60 calendar
days, unless:  (a) a Party or market participant identifies exigent
circumstances reasonably requiring expedited resolution of the dispute by FERC
or a court or agency with jurisdiction over the dispute; or (b) the provisions
of this Agreement otherwise provide a Party the right to submit a dispute
directly to FERC for resolution.  Any other dispute that is not resolved through
good-faith negotiations may, by any Party or any market participant, be
submitted for resolution by FERC or a court or agency with jurisdiction over the
dispute upon the conclusion of such negotiations.  Any Party or market
participant may request that any dispute submitted to FERC for resolution be
subject to FERC settlement procedures. Notwithstanding the foregoing, any
dispute arising under this Agreement may be submitted to arbitration or any
other form of alternative dispute resolution upon the agreement of all affected
Parties and all affected market participants to participate in such an
alternative dispute resolution process.

11.15     Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) the court holding such provision to be illegal,
invalid or unenforceable may in lieu of such provision add as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as it deems appropriate; provided
that nothing in this Section 11.15 shall limit a Party's right to appeal
conditions to regulatory approval in accordance with Section 11.20(d).

11.16    Headings and Table of Contents.  The headings of the sections of this
Agreement and the Table of Contents are inserted for purposes of convenience
only and shall not be construed to affect the meaning or construction of any of
the provisions hereof.

11.17     Liabilities; No Joint Venture.  

(a)     The obligations and liabilities of the ISO and each PTO arising out of
or in connection with this Agreement shall be several, and not joint, and each
Party shall be responsible for its own debts, including Taxes.  No Party shall
have the right or power to bind any other Party to any agreement without the
prior written consent of such other Party.  The Parties do not intend by this
Agreement to create nor does this Agreement constitute a joint venture,
association, partnership, corporation or an entity taxable as a corporation or
otherwise.  No express or implied term, provision or condition of this Agreement
shall be deemed to constitute the parties as partners or joint venturers.

(b)      To the extent any Party has claims against any other Party, such Party
may only look to the assets of the other Party for the enforcement of such
claims and may not seek to enforce any claims against the directors, members,
officers, employees, affiliates, or agents of such other Party who, each Party
acknowledges and agrees, have no liability, personal or otherwise, by reason of
their status as directors, members, officers, employees, affiliates, or agents
of that Party, with the exception of fraud or willful misconduct.  

11.18

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.  The parties hereto agree that any
document or signature delivered by facsimile transmission shall be deemed an
original executed document for all purposes hereof.

11.19

Conditions Precedent.  Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not be effective with respect to any Party
unless all of the conditions precedent set forth in this Section 11.19 shall
have been satisfied or waived.  

(a)      Required Regulatory Approvals.  All final required regulatory approvals
shall have been obtained and be in full force and effect and shall not be
subject to the satisfaction of any condition or conditions that, if accepted,
would:  (i) in the case of a PTO, in the reasonable judgment of such PTO, in the
aggregate have a material adverse effect on the value of the PTO’s Transmission
Facilities, its expected level of transmission revenues, or its electric utility
business, revenues, or financial condition, unless such PTO waives said
condition, provided however, that with respect to any required regulatory
approval obtained from a Governmental Authority of a State, the condition set
forth in this clause shall apply only if such PTO operates its Transmission
Business within such State; and (ii) in the case of the ISO, in its reasonable
judgment, have a material adverse effect on the ISO’s ability to perform its
obligations under this or any other agreement to which it is subject, unless the
ISO waives such condition.

(b)     Board Consent.  The board of directors of each Party, in its sole
discretion, shall have authorized and approved such Party’s executing,
delivering and performing this Agreement.

(c)     Additional Conditions Precedent.  Additional conditions precedent are
listed on Schedule 11.19(c).

(d)     PTOs That Own Facilities Financed by Local Furnishing Bonds or Other
Tax-Exempt Debt.  As indicated in Section 3.13, each PTO that owns Transmission
Facilities financed through Local Furnishing Bond(s) or other Tax-Exempt Debt
shall have adequate assurance, in the opinion of each such PTO, that execution
and performance of its obligations under this Agreement will not jeopardize the
tax-exempt status of their respective Tax-Exempt Debt or the ability of such
PTOs to secure future tax-exempt financing.

(e)      Right to Appeal Conditions to Regulatory Approval.  In the event that a
Governmental Authority conditions its regulatory approval of this Agreement on
acceptance of a contractual provision, contractual modification, or any other
condition or ruling related to formation of the New England RTO that is not
acceptable to any Party, such Party shall have the option of agreeing to permit
this Agreement to become effective with the condition or ruling to which it
objects and appeal the propriety of the condition or ruling to courts of
competent jurisdiction; provided that, in the event a Final Order requires a
vacation or modification of such objectionable condition or ruling, this
Agreement shall thereupon be modified consistent with that Final Order;
provided, however, that other Parties may exercise their rights to withdraw from
or terminate this Agreement pursuant to Section 10.01(b) or Section 10.01(d), as
applicable.

11.20     Preserved Rights.   No Party, by executing this Agreement, shall waive
any rights to seek rehearing of a Commission order or to appeal a Commission
order, including Commission orders concerning the terms and conditions of the
NEPOOL tariff and market rules in effect prior to the Operations Date to the
extent such terms and conditions have been incorporated into the ISO Tariff.
 The Parties expressly reserve the rights to pursue all pending requests for
rehearing or appeals of such orders, and to file pleadings relating to such
requests for rehearing or appeals, to the same extent as if the NEPOOL tariff
were still in effect.  Changes to the ISO Tariff shall be made to the extent
necessary to comply with the results of a Commission rehearing order or judicial
appeal concerning the terms and conditions of the NEPOOL tariff and market rules
in effect prior to the Operations Date to the extent such terms and conditions
have been incorporated into the ISO Tariff.  The foregoing sentence shall not be
deemed to prevent a Party from expressing its views to the Commission or a court
regarding the foregoing compliance filing.  

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.




___________________________

Signature

___________________________

Party

  

___________________________

Title of Signatory

 


















